Exhibit 10.1

 

[g350751kw01i001.gif]

 

CLIFFORD CHANCE US LLP

 

 

SUTHERLAND PARTNERS, L.P.

 

a Delaware limited partnership

 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINED TERMS

1

 

 

ARTICLE II ORGANIZATIONAL MATTERS

16

 

 

Section 2.01.

Organization

16

 

 

 

Section 2.02.

Name

16

 

 

 

Section 2.03.

Registered Office and Agent; Principal Office

16

 

 

 

Section 2.04.

Power of Attorney

16

 

 

 

Section 2.05.

Term

17

 

 

 

Section 2.06.

Partnership Interests as Securities

18

 

 

 

ARTICLE III PURPOSE

18

 

 

Section 3.01.

Purpose and Business

18

 

 

 

Section 3.02.

Powers

18

 

 

 

Section 3.03.

Partnership Only for Partnership Purposes Specified

18

 

 

 

Section 3.04.

Representations and Warranties by the Parties

19

 

 

 

ARTICLE IV CAPITAL CONTRIBUTIONS

20

 

 

Section 4.01.

Capital Contributions of the Partners

20

 

 

 

Section 4.02.

Issuances of Additional Partnership Interests

21

 

 

 

Section 4.03.

Additional Funds and Capital Contributions

22

 

 

 

Section 4.04.

Equity Incentive Plan

23

 

 

 

Section 4.05.

Initial Issuance of Class A Special Unit

24

 

 

 

Section 4.06.

No Interest; No Return

24

 

 

 

Section 4.07.

Other Contribution Provisions

24

 

 

 

Section 4.08.

Not Publicly Traded

24

 

 

 

Section 4.09.

No Third Party Beneficiary

25

 

 

 

ARTICLE V DISTRIBUTIONS

25

 

 

Section 5.01.

Requirement and Characterization of Distributions

25

 

 

 

Section 5.02.

Class A Special Unit Distributions

26

 

 

 

Section 5.03.

Interests in Property Not Held Through the Partnership

27

 

 

 

Section 5.04.

Distributions In-Kind

27

 

 

 

Section 5.05.

Amounts Withheld

27

 

 

 

Section 5.06.

Distributions Upon Liquidation

27

 

 

 

Section 5.07.

Distributions to Reflect Issuance of Additional Partnership Units

27

 

i

--------------------------------------------------------------------------------


 

Section 5.08.

Restricted Distributions

27

 

 

 

ARTICLE VI ALLOCATIONS

28

 

 

Section 6.01.

Timing and Amount of Allocations of Net Income and Net Loss

28

 

 

 

Section 6.02.

General Allocations

28

 

 

 

Section 6.03.

Additional Allocation Provisions

30

 

 

 

Section 6.04.

Tax Allocations

32

 

 

 

ARTICLE VII MANAGEMENT AND OPERATIONS OF BUSINESS

32

 

 

Section 7.01.

Management

32

 

 

 

Section 7.02.

Certificate of Limited Partnership

37

 

 

 

Section 7.03.

Restrictions on General Partner’s Authority

37

 

 

 

Section 7.04.

Reimbursement of the General Partner

38

 

 

 

Section 7.05.

Outside Activities of the General Partner

40

 

 

 

Section 7.06.

Contracts with Affiliates

40

 

 

 

Section 7.07.

Indemnification

41

 

 

 

Section 7.08.

Liability of the General Partner

43

 

 

 

Section 7.09.

Other Matters Concerning the General Partner

44

 

 

 

Section 7.10.

Title to Partnership Assets

45

 

 

 

Section 7.11.

Reliance by Third Parties

45

 

 

 

ARTICLE VIII RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

46

 

 

Section 8.01.

Limitation of Liability

46

 

 

 

Section 8.02.

Management of Business

46

 

 

 

Section 8.03.

Outside Activities of Limited Partners

46

 

 

 

Section 8.04.

Return of Capital

46

 

 

 

Section 8.05.

Adjustment Factor

47

 

 

 

Section 8.06.

Redemption Rights

47

 

 

 

Section 8.07.

Repurchase of the Class A Special Unit

49

 

 

 

ARTICLE IX BOOKS, RECORDS, ACCOUNTING AND REPORTS

49

 

 

Section 9.01.

Records and Accounting

49

 

 

 

Section 9.02.

Partnership Year

49

 

 

 

Section 9.03.

Reports

49

 

 

 

ARTICLE X TAX MATTERS

50

 

 

Section 10.01.

Preparation of Tax Returns

50

 

 

 

Section 10.02.

Tax Elections

50

 

 

 

Section 10.03.

Tax Matters Partner

50

 

ii

--------------------------------------------------------------------------------


 

Section 10.04.

Withholding

52

 

 

 

Section 10.05.

Organizational Expenses

52

 

 

 

ARTICLE XI TRANSFERS AND WITHDRAWALS

53

 

 

Section 11.01.

Transfer

53

 

 

 

Section 11.02.

Transfer of General Partner’s Partnership Interest

53

 

 

 

Section 11.03.

Transfer of Limited Partners’ Partnership Interests

54

 

 

 

Section 11.04.

Substituted Limited Partners

55

 

 

 

Section 11.05.

Assignees

56

 

 

 

Section 11.06.

General Provisions

56

 

 

 

ARTICLE XII ADMISSION OF PARTNERS

58

 

 

Section 12.01.

Admission of Successor General Partner

58

 

 

 

Section 12.02.

Admission of Additional Limited Partners

58

 

 

 

Section 12.03.

Amendment of Agreement and Certificate of Limited Partnership

59

 

 

 

Section 12.04.

Limit on Number of Partners

59

 

 

 

Section 12.05.

Admission

59

 

 

 

ARTICLE XIII DISSOLUTION, LIQUIDATION AND TERMINATION

59

 

 

Section 13.01.

Dissolution

59

 

 

 

Section 13.02.

Winding Up

60

 

 

 

Section 13.03.

Deemed Distribution and Recontribution

62

 

 

 

Section 13.04.

Rights of Limited Partners

62

 

 

 

Section 13.05.

Notice of Dissolution

62

 

 

 

Section 13.06.

Cancellation of Certificate of Limited Partnership

62

 

 

 

Section 13.07.

Reasonable Time for Winding-Up

62

 

 

 

ARTICLE XIV PROCEDURES FOR ACTIONS AND CONSENTS OF PARTNERS; AMENDMENTS;
MEETINGS

63

 

 

Section 14.01.

Procedures for Actions and Consents of Partners

63

 

 

 

Section 14.02.

Amendments

63

 

 

 

Section 14.03.

Meetings of the Partners

63

 

 

 

ARTICLE XV GENERAL PROVISIONS

64

 

 

Section 15.01.

Addresses and Notice

64

 

 

 

Section 15.02.

Titles and Captions

64

 

 

 

Section 15.03.

Pronouns and Plurals

64

 

 

 

Section 15.04.

Further Action

65

 

 

 

Section 15.05.

Binding Effect

65

 

 

 

Section 15.06.

Waiver

65

 

iii

--------------------------------------------------------------------------------


 

Section 15.07.

Counterparts

65

 

 

 

Section 15.08.

Applicable Law

65

 

 

 

Section 15.09.

Entire Agreement

65

 

 

 

Section 15.10.

Invalidity of Provisions

65

 

 

 

Section 15.11.

Limitation to Preserve REIT Qualification

65

 

 

 

Section 15.12.

No Partition

66

 

 

 

Section 15.13.

No Third-Party Rights Created Hereby

66

 

 

 

Section 15.14.

No Rights as Members of the General Partner

67

 

 

 

Section 15.15.

Creditors

67

 

iv

--------------------------------------------------------------------------------


 

THIS SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF SUTHERLAND
PARTNERS, L.P., dated as of September 26, 2018 (this “Agreement”) is entered
into by and among READY CAPITAL CORPORATION (formerly known as SUTHERLAND ASSET
MANAGEMENT CORPORATION formerly known as ZAIS FINANCIAL CORP.), a Maryland
corporation (the “General Partner”), and the limited partner(s) listed on
Exhibit A hereto (each a “Limited Partner”).

 

WHEREAS, the General Partner is a party to the Agreement and Plan of Merger,
dated as of April 6, 2016 (the “Merger Agreement”), as amended, by and among the
General Partner, ZAIS Financial Partners, L.P., a Delaware limited partnership
(“Company Operating Partnership”), ZAIS Merger Sub, LLC, a Delaware limited
liability company (“Merger Sub”), Sutherland Asset Management Corporation
(“Sutherland”), and Sutherland Partners, L.P. (“Sutherland Operating
Partnership”), whereby Sutherland merged with and into Merger Sub, with Merger
Sub being the surviving company under the name of “Sutherland Asset Management
LLC” and a wholly owned subsidiary of the Company, and whereby Sutherland
Operating Partnership merged with Company Operating Partnership, with Company
Operating Partnership being the surviving entity (“Surviving Partnership”), in
each case effective as of October 31, 2016 (the “Partnership Merger”);

 

WHEREAS, in accordance with the Merger Agreement and the certificate of merger
filed with the Delaware Secretary of State with respect to the Partnership
Merger, the name of the Surviving Partnership was “Sutherland Partners, L.P.”;

 

WHEREAS, in accordance with the Merger Agreement, at the Partnership Merger
Effective Time (as defined in the Merger Agreement), (i) the certificate of
limited partnership of Company Operating Partnership was the certificate of
limited partnership of the Surviving Partnership and (ii) this Agreement was the
limited partnership agreement of the Surviving Partnership; and

 

WHEREAS, the General Partner changed its name from “Sutherland Asset Management
Corporation” to “Ready Capital Corporation,” effective as of the date of this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Agreement of Limited Partnership, dated July 29, 2011, of Company Operating
Partnership, as amended on October 31, 2016, is hereby amended and restated in
its entirety as follows:

 

ARTICLE I

 

DEFINED TERMS

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

“Act” means the Delaware Revised Uniform Limited Partnership Act (6 Del. C.
§ 17-101 et seq.), as it may be amended from time to time, and any successor to
such statute.

 

--------------------------------------------------------------------------------


 

“Actions” has the meaning set forth in Section 7.07 hereof.

 

“Additional Funds” has the meaning set forth in Section 4.03(a) hereof.

 

“Additional Limited Partner” means a Person who is admitted to the Partnership
as a Limited Partner pursuant to Section 4.02 and Section 12.02 hereof and who
is shown as such on the books and records of the Partnership.

 

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each Fiscal Year (i) increased by any amounts which such
Partner is obligated to restore pursuant to any provision of this Agreement or
is deemed to be obligated to restore pursuant to the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and (ii) decreased by the
items described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6).  The foregoing definition
of Adjusted Capital Account is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

 

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Partnership Year.

 

“Adjustment Factor” means 1.0; provided, however, that in the event that:

 

(i)            the General Partner (a) declares or pays a dividend on its
outstanding REIT Shares wholly or partly in REIT Shares or makes a distribution
to all holders of its outstanding REIT Shares wholly or partly in REIT Shares,
(b) splits or subdivides its outstanding REIT Shares or (c) effects a reverse
stock split or otherwise combines its outstanding REIT Shares into a smaller
number of REIT Shares, the Adjustment Factor shall be adjusted by multiplying
the Adjustment Factor previously in effect by a fraction, (i) the numerator of
which shall be the number of REIT Shares issued and outstanding on the record
date for such dividend, distribution, split, subdivision, reverse split or
combination (assuming for such purposes that such dividend, distribution, split,
subdivision, reverse split or combination has occurred as of such time) and
(ii) the denominator of which shall be the actual number of REIT Shares
(determined without the above assumption) issued and outstanding on the record
date for such dividend, distribution, split, subdivision, reverse split or
combination;

 

(ii)           the General Partner distributes any rights, options or warrants
to all holders of its REIT Shares to subscribe for or to purchase or to
otherwise acquire REIT Shares (or other securities or rights convertible into,
exchangeable for or exercisable for REIT Shares) at a price per share less than
the Value of a REIT Share on the record date for such distribution (each a
“Distributed Right”), then the Adjustment Factor shall be adjusted by
multiplying the Adjustment Factor previously in effect by a fraction (a) the
numerator of which shall be the number of REIT Shares issued and outstanding on
the record date plus the maximum number of REIT Shares purchasable under such
Distributed Rights and (b) the denominator of which shall be the number of REIT
Shares issued and outstanding on the record date plus a fraction (1) the
numerator of which is the maximum number of REIT Shares purchasable under such
Distributed Rights times the minimum purchase price per REIT Share under such
Distributed Rights and (2) the

 

2

--------------------------------------------------------------------------------


 

denominator of which is the Value of a REIT Share as of the record date;
provided, however, that if any such Distributed Rights expire or become no
longer exercisable, then the Adjustment Factor shall be adjusted, effective
retroactive to the date of distribution of the Distributed Rights, to reflect a
reduced maximum number of REIT Shares or any change in the minimum purchase
price for the purposes of the above fraction;

 

(iii)          the General Partner shall, by dividend or otherwise, distribute
to all holders of its REIT Shares evidences of its indebtedness or assets
(including securities, but excluding any dividend or distribution referred to in
subsection (i) above), which evidences of indebtedness or assets relate to
assets not received by the General Partner or its Subsidiaries pursuant to a pro
rata distribution by the Partnership, then the Adjustment Factor shall be
adjusted to equal the amount determined by multiplying the Adjustment Factor in
effect immediately prior to the close of business on the date fixed for
determination of stockholders of the General Partner entitled to receive such
distribution by a fraction (i) the numerator of which shall be such Value of a
REIT Share on the date fixed for such determination and (ii) the denominator of
which shall be the Value of a REIT Share on the dates fixed for such
determination less the then fair market value (as determined by the REIT, whose
determination shall be conclusive) of the portion of the evidences of
indebtedness or assets so distributed applicable to one REIT Share; and

 

(iv)          an entity other than an Affiliate of the General Partner shall
become General Partner pursuant to any merger, consolidation or combination of
the General Partner with or into another entity (the “Successor Entity”), the
Adjustment Factor shall be adjusted by multiplying the Adjustment Factor by the
number of shares of the Successor Entity into which one REIT Share is converted
pursuant to such merger, consolidation or combination, determined as of the date
of such merger, consolidation or combination.

 

Any adjustments to the Adjustment Factor shall become effective immediately
after the effective date of such event, retroactive to the record date, if any,
for such event.  Notwithstanding the foregoing, the Adjustment Factor shall not
be adjusted in connection with an event described in clauses (i) or (ii) above
if, in connection with such event, the Partnership makes a distribution of cash,
Partnership Units, REIT Shares and/or rights, options or warrants to acquire
Partnership Units and/or REIT Shares with respect to all applicable OP Units or
effects a reverse split of, or otherwise combines, the OP Units, as applicable,
that is comparable as a whole in all material respects with such an event, or if
in connection with an event described in clause (iv) above, the consideration in
Section 11.02 hereof is paid.

 

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling or controlled by or under common control with such
Person, (ii) any Person owning or controlling ten percent (10%) or more of the
outstanding voting interests of such Person, (iii) any Person of which such
Person owns or controls ten percent (10%) or more of the voting interests or
(iv) any officer, director, general partner or trustee of such Person or any
Person referred to in clauses (i), (ii), and (iii) above.  For the purposes of
this definition, “control” when used with respect to any Person means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

3

--------------------------------------------------------------------------------


 

“Agreement” means this Agreement of Limited Partnership of Sutherland Partners,
L.P., as it may be amended, supplemented or restated from time to time.

 

“Assignee” means a Person to whom one or more Partnership Units have been
Transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.05
hereof.

 

“Available Cash” means, with respect to any period for which such calculation is
being made, the amount of cash flow from operations available for distribution
by the Partnership as determined by the General Partner in its sole and absolute
discretion.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

“Bylaws” means the Bylaws of the General Partner, as amended, supplemented or
restated from time to time.

 

“Capital Account” means, with respect to any Partner, the Capital Account
maintained by the General Partner for such Partner on the Partnership’s books
and records in accordance with the following provisions:

 

A.            To each Partner’s Capital Account, there shall be added such
Partner’s Capital Contributions, such Partner’s distributive share of Net Income
and any items in the nature of income or gain that are specially allocated
pursuant to Section 6.03 hereof, and the principal amount of any Partnership
liabilities assumed by such Partner or that are secured by any property
distributed to such Partner.

 

B.            From each Partner’s Capital Account, there shall be subtracted the
amount of cash and the Gross Asset Value of any property distributed to such
Partner pursuant to any provision of this Agreement, such Partner’s distributive
share of Net Losses and any items in the nature of expenses or losses that are
specially allocated pursuant to Section 6.03 hereof, and the principal amount of
any liabilities of such Partner assumed by the Partnership or that are secured
by any property contributed by such Partner to the Partnership.

 

C.            In the event any interest in the Partnership is Transferred in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent that it relates to the
Transferred interest.

 

D.            In determining the principal amount of any liability for purposes
of subsections (a) and (b) hereof, there shall be taken into account Code
Section 752(c) and any other applicable provisions of the Code and Regulations.

 

E.            The provisions of this Agreement relating to the maintenance of
Capital Accounts are intended to comply with Regulations Sections 1.704-1(b) and
1.704-2, and shall be interpreted and applied in a manner consistent with such
Regulations.  If the General Partner shall determine that it is prudent to
modify the manner in which the Capital Accounts are maintained in order to
comply with such Regulations, the General Partner may make such modification
provided, that such modification will not have a material effect on the amounts
distributable to any Partner

 

4

--------------------------------------------------------------------------------


 

without such Partner’s Consent.  The General Partner also shall (i) make any
adjustments that are necessary or appropriate to maintain equality between the
Capital Accounts of the Partners and the amount of Partnership capital reflected
on the Partnership’s balance sheet, as computed for book purposes, in accordance
with Regulations Section 1.704-1(b)(2)(iv)(q) and (ii) make any appropriate
modifications in the event that unanticipated events might otherwise cause this
Agreement not to comply with Regulations Section 1.704-1(b) or Section 1.704-2.

 

“Capital Account Deficit” has the meaning set forth in Section 13.02(c) hereof.

 

“Capital Contribution” means, with respect to any Partner, the amount of money
and the initial Gross Asset Value of any Contributed Property that such Partner
contributes to the Partnership or is deemed to contribute pursuant to
Section 4.03 hereof.

 

“Cash Amount” means, with respect to a Tendering Party, an amount of cash equal
to the product of (A) the Value of a REIT Share and (B) such Tendering Party’s
REIT Shares Amount determined as of the date of receipt by the General Partner
of such Tendering Party’s Notice of Redemption or, if such date is not a
Business Day, the immediately preceding Business Day.

 

“Certificate” means the Certificate of Limited Partnership of the Partnership
filed in the office of the Secretary of State of the State of Delaware on
May 24, 2011, as may be further amended from time to time in accordance with the
terms hereof and the Act.

 

“Charter” means the Articles of Amendment and Restatement of General Partner
dated August 3, 2011, as amended, supplemented or restated from time to time.

 

“Class A Special Unit” means the Class A Special Unit of limited partner
interest in the Partnership.

 

“Class A Special Unit Holder” means any Person named as a holder of a Class A
Special Unit in Exhibit A attached hereto, as such Exhibit A may be amended from
time to time by the General Partner, in such Person’s capacity as a Limited
Partner of the Partnership, or any Substituted Limited Partner or Additional
Limited Partner named as a holder of a Class A Special Unit in Exhibit A hereto.

 

“Class A Special Unit Value” means the fair market value of the Class A Special
Unit in a Terminating Transaction as determined in accordance with the valuation
procedures specified in Exhibit C hereto.

 

“Closing Price” has the meaning set forth in the definition of “Value.”

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time or any successor statute thereto, as interpreted by the applicable
Regulations thereunder.  Any reference herein to a specific section or sections
of the Code shall be deemed to include a reference to any corresponding
provision of future law.

 

“Consent” means the consent to, approval of, or vote in favor of a proposed
action by a Partner given in accordance with Article XIV hereof.

 

5

--------------------------------------------------------------------------------


 

“Contributed Property” means each item of Property or other asset, in such form
as may be permitted by the Act, but excluding cash, contributed or deemed
contributed to the Partnership (or deemed contributed by the Partnership to a
“new” partnership pursuant to Code Section 708) net of any liabilities assumed
by the Partnership relating to such Contributed Property and any liability to
which such Contributed Property is subject.

 

“Core Earnings” means GAAP net income (loss) of the Partnership excluding
non-cash equity compensation expense, the expenses incurred in connection with
the Partnership’s formation or continuation, the expenses incurred in connection
with the Merger Agreement and the transactions contemplated thereby, the
Incentive Distribution, real estate depreciation and amortization (to the extent
that the General Partner forecloses on any properties underlying its assets) and
any unrealized gains, losses or other non-cash items recorded in the period,
regardless of whether such items are included in other comprehensive income or
loss, or in net income.  The amount will be adjusted to exclude one-time events
pursuant to changes in GAAP and certain other non-cash charges after discussions
between the Manager and the General Partner’s independent directors and after
approval by a majority of the General Partner’s independent directors.

 

“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person; (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof; and (iv) lease obligations of such Person
that, in accordance with generally accepted accounting principles, should be
capitalized.

 

“Depreciation” means, for each Partnership Year or other applicable period, an
amount equal to the federal income tax depreciation, amortization or other cost
recovery deduction allowable with respect to an asset for such year or other
period, except that if the Gross Asset Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of such year or
period, Depreciation shall be in an amount that bears the same ratio to such
beginning Gross Asset Value as the federal income tax depreciation, amortization
or other cost recovery deduction for such year or other period bears to such
beginning adjusted tax basis; provided, however, that if the federal income tax
depreciation, amortization or other cost recovery deduction for such year or
period is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the General
Partner.

 

“Distributed Right” has the meaning set forth in the definition of “Adjustment
Factor.”

 

“Effective Date” means October 31, 2016, which date is the closing date under
the Merger Agreement.

 

“Equity Incentive Plan” means (i) the Company’s equity incentive plan in place
on the Effective Date and (ii) any equity incentive plan adopted by the
Partnership or the General Partner following the Effective Date.

 

6

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Funding Debt” means the incurrence of any Debt for the purpose of providing
funds to the Partnership by or on behalf of the General Partner or any wholly
owned subsidiary of the General Partner.

 

“GAAP” means generally accepted accounting principles, as applied in the United
States.

 

“General Partner” means Ready Capital Corporation (formerly known as Sutherland
Asset Management Corporation formerly known as ZAIS Financial Corp.), a Maryland
corporation, and its successors and assigns, as the general partner of the
Partnership.

 

“General Partner Employees” means an employee of the Partnership, the General
Partner or any of their subsidiaries.

 

“General Partner Interest” means the Partnership Interest held by the General
Partner, which Partnership Interest is an interest as a general partner under
the Act.  A General Partner Interest may be expressed as a number of Partnership
Units.

 

“General Partner Loan” has the meaning set forth in Section 4.03(d) hereof.

 

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

 

(a)                                 The initial Gross Asset Value of any asset
contributed by a Partner to the Partnership shall be the gross fair market value
of such asset as determined by the General Partner in its sole discretion.

 

(b)                                 The Gross Asset Values of all Partnership
assets immediately prior to the occurrence of any event described in clause (i),
clause (ii), clause (iii) or clause (iv) hereof shall be adjusted to equal their
respective gross fair market values, as determined by the General Partner in its
sole discretion using such reasonable method of valuation as it may adopt, as of
the following times:

 

(i)                                     the acquisition of an additional
interest in the Partnership (other than in connection with the execution of this
Agreement) by a new or existing Partner in exchange for more than a de minimis
Capital Contribution, if the General Partner reasonably determines that such
adjustment is necessary or appropriate to reflect the relative economic
interests of the Partners in the Partnership;

 

(ii)                                  the distribution by the Partnership to a
Partner of more than a de minimis amount of Property as consideration for an
interest in the Partnership, if the General Partner reasonably determines that
such adjustment is necessary or appropriate to reflect the relative economic
interests of the Partners in the Partnership;

 

7

--------------------------------------------------------------------------------


 

(iii)                               the liquidation of the Partnership within
the meaning of Regulations Section 1.704-1(b)(2)(ii)(g); and

 

(iv)                              at such other times as the General Partner
shall reasonably determine necessary or advisable in order to comply with
Regulations Sections 1.704-1(b) and

 

(c)                                  The Gross Asset Value of any Partnership
asset distributed to a Partner shall be the gross fair market value of such
asset on the date of distribution as determined by the distributee and the
General Partner provided, that, if the distributee is the General Partner or if
the distributee and the General Partner cannot agree on such a determination,
such gross fair market value shall be determined by an independent third party
experienced in the valuation of similar assets, selected by the General Partner
in good faith.

 

(d)                                 The Gross Asset Values of Partnership assets
shall be increased (or decreased) to reflect any adjustments to the adjusted
basis of such assets pursuant to Code Section 734(b) or Code Section 743(b), but
only to the extent that such adjustments are taken into account in determining
Capital Accounts pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided,
however, that Gross Asset Values shall not be adjusted pursuant to this
subsection (d) to the extent that the General Partner reasonably determines that
an adjustment pursuant to subsection (b) above is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this subsection (d).

 

(e)                                  If the Gross Asset Value of a Partnership
asset has been determined or adjusted pursuant to subsection (a),
subsection (b) or subsection (d) above, such Gross Asset Value shall thereafter
be adjusted by the Depreciation taken into account with respect to such asset
for purposes of computing Net Income and Net Losses.

 

“Holder” means either (a) a Partner or (b) an Assignee, owning a Partnership
Unit, that is treated as a member of the Partnership for federal income tax
purposes.

 

“Incapacity” or “Incapacitated” means, (i) as to any Partner who is an
individual, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Partner incompetent to manage his or her person
or his or her estate; (ii) as to any Partner that is a corporation or limited
liability company, the filing of a certificate of dissolution, or its
equivalent, or the revocation of the corporation’s charter; (iii) as to any
Partner that is a partnership, the dissolution and commencement of winding up of
the partnership; (iv) as to any Partner that is an estate, the distribution by
the fiduciary of the estate’s entire interest in the Partnership; (v) as to any
trustee of a trust that is a Partner, the termination of the trust (but not the
substitution of a new trustee); or (vi) as to any Partner, the bankruptcy of
such Partner.  For purposes of this definition, bankruptcy of a Partner shall be
deemed to have occurred when (a) the Partner commences a voluntary proceeding
seeking liquidation, reorganization or other relief of or against such Partner
under any bankruptcy, insolvency or other similar law now or hereafter in
effect, (b) the Partner is adjudged as bankrupt or insolvent, or a final and
nonappealable order for relief under any bankruptcy, insolvency or similar law
now or hereafter in effect has been entered against the Partner, (c) the Partner
executes and delivers a general assignment for the benefit of the Partner’s
creditors, (d) the Partner files an answer or other pleading admitting or
failing to contest the material allegations of a petition filed against the
Partner in any proceeding of the nature described

 

8

--------------------------------------------------------------------------------


 

in clause (b) above, (e) the Partner seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator for the Partner or for all or
any substantial part of the Partner’s properties, (f) any proceeding seeking
liquidation, reorganization or other relief under any bankruptcy, insolvency or
other similar law now or hereafter in effect has not been dismissed within
120 days after the commencement thereof, (g) the appointment without the
Partner’s consent or acquiescence of a trustee, receiver or liquidator has not
been vacated or stayed within 90 days of such appointment, or (h) an appointment
referred to in clause (g) above is not vacated within 90 days after the
expiration of any such stay.

 

“Incentive Distribution” has the meaning set forth in Section 5.02 hereof.

 

“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as (A) the General Partner or any successor thereto or (B) a member of
the General Partner or an officer of the Partnership, the General Partner or a
Subsidiary thereof and (ii) such other Persons (including Affiliates of the
General Partner or the Partnership) as the General Partner may designate from
time to time (whether before or after the event giving rise to potential
liability), in its sole and absolute discretion.

 

“Independent Directors” means the independent directors of the Board of
Directors of the General Partner as determined by the rules and regulations of
the New York Stock Exchange then in effect.

 

“IRS” means the Internal Revenue Service, which administers the internal revenue
laws of the United States.

 

“Junior Share” means a share of capital stock of the General Partner now or
hereafter authorized or reclassified that has dividend rights, or rights upon
liquidation, winding up and dissolution, that are junior in rank to the REIT
Shares.

 

“Junior Unit” means a fractional share of the Partnership Interests that the
General Partner has authorized pursuant to Section 4.01, 4.02, or 4.03 hereof
that has distribution rights, or rights upon liquidation, winding up and
dissolution, that are junior in rank to the OP Units.

 

“Limited Partner” means any Person named as a Limited Partner in Exhibit A
attached hereto, as such Exhibit A may be amended from time to time, or any
Substituted Limited Partner or Additional Limited Partner, in such Person’s
capacity as a Limited Partner in the Partnership.

 

“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Limited Partners and includes any and all benefits to which the holder of
such a Partnership Interest may be entitled as provided in this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement.  A Limited Partner Interest may be expressed as a
number of OP Units, Class A Special Units, Preferred Units, Junior Units or
other Partnership Units.

 

“Liquidating Event” has the meaning set forth in Section 13.01 hereof.

 

“Liquidator” has the meaning set forth in Section 13.02(a) hereof.

 

9

--------------------------------------------------------------------------------


 

“Majority in Interest of the Outside Limited Partners” means Limited Partners
(excluding for this purpose (i) any Limited Partnership Interests held by the
General Partner or its Subsidiaries, and (ii) any Person of which the General
Partner or its Subsidiaries directly or indirectly owns or controls more than
50% of the voting interests and (iii) any Person directly or indirectly owning
or controlling more than 50% of the outstanding REIT Shares of the General
Partner) holding more than 50% of the outstanding OP Units and any other
Partnership Units voting as single class that are held by all Limited Partners
who are not excluded for the purposes hereof.

 

“Management Agreement” means the Amended and Restated Management Agreement dated
as of May 9, 2016 and effective as of the Effective Date by and among the
Manager, the General Partner, the Partnership and its subsidiaries set forth
therein, as it may be amended, supplemented or restated from time to time.

 

“Manager” means Waterfall Asset Management, LLC, a Delaware limited liability
company, and its successors and assigns.

 

“Market Price” has the meaning set forth in the definition of “Value.”

 

“Merger Agreement” has the meaning set forth in the Recitals.

 

“Net Income” or “Net Loss” means, for each Partnership Year of the Partnership,
an amount equal to the Partnership’s taxable income or loss for such year,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

 

(a)                                 Any income of the Partnership that is exempt
from federal income tax and not otherwise taken into account in computing Net
Income (or Net Loss) pursuant to this definition of “Net Income” or “Net Loss”
shall be added to (or subtracted from, as the case may be) such taxable income
(or loss);

 

(b)                                 Any expenditure of the Partnership described
in Code Section 705(a)(2)(B) or treated as a Code
Section 705(a)(2)(B) expenditure pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Income (or Net Loss) pursuant to this definition of “Net Income” or “Net
Loss,” shall be subtracted from (or added to, as the case may be) such taxable
income (or loss);

 

(c)                                  In the event the Gross Asset Value of any
Partnership asset is adjusted pursuant to subsection (b) or subsection (c) of
the definition of “Gross Asset Value,” the amount of such adjustment shall be
taken into account as gain or loss from the disposition of such asset for
purposes of computing Net Income or Net Loss;

 

(d)                                 Gain or loss resulting from any disposition
of property with respect to which gain or loss is recognized for federal income
tax purposes shall be computed by reference to the Gross Asset Value of the
property disposed of, notwithstanding that the adjusted tax basis of such
property differs from its Gross Asset Value;

 

10

--------------------------------------------------------------------------------


 

(e)                                  In lieu of the depreciation, amortization
and other cost recovery deductions that would otherwise be taken into account in
computing such taxable income or loss, there shall be taken into account
Depreciation for such Partnership Year;

 

(f)                                   To the extent that an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Code Section 734(b) or
Code Section 743(b) is required pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital
Accounts as a result of a distribution other than in liquidation of a Partner’s
interest in the Partnership, the amount of such adjustment shall be treated as
an item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases the basis of the asset) from the disposition of the
asset and shall be taken into account for purposes of computing Net Income or
Net Loss; and

 

(g)                                  Notwithstanding any other provision of this
definition of “Net Income” or “Net Loss,” any item that is specially allocated
pursuant to Section 6.03 hereof shall not be taken into account in computing Net
Income or Net Loss.  The amounts of the items of Partnership income, gain, loss
or deduction available to be specially allocated pursuant to Section 6.03 hereof
shall be determined by applying rules analogous to those set forth in this
definition of “Net Income” or “Net Loss.”

 

“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase REIT
Shares, Preferred Shares or Junior Shares, except that “New Securities” shall
not mean any Preferred Shares, Junior Shares or grants under the Equity
Incentive Plans or (ii) any Debt issued by the REIT that provides any of the
rights described in clause (i).

 

“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a
Partnership Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).

 

“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).

 

“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit B attached to this Agreement.

 

“NYSE” means the New York Stock Exchange.

 

“OP Unit” means a fractional share of the Partnership Interests of all Partners,
but does not include any LTIP Unit, Class A Special Unit, Preferred Unit, Junior
Unit or any other Partnership Unit specified in a Partnership Unit Designation
as being other than an OP Unit; provided, however, that the General Partner
Interest and the Limited Partner Interests shall have the differences in rights
and privileges as specified in this Agreement.

 

“Outside Interest” has the meaning set forth in Section 5.03 hereof.

 

“Ownership Limit” means the applicable restriction or restrictions on ownership
of shares of the General Partner imposed under the Charter.

 

11

--------------------------------------------------------------------------------


 

“Partner” means the General Partner or a Limited Partner, and “Partners” means
the General Partner and the Limited Partners.

 

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

 

“Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).

 

“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(2), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Partnership Year shall be determined
in accordance with the rules of Regulations Section 1.704-2(i)(2).

 

“Partnership” means the limited partnership formed under the Act and pursuant to
this Agreement, and any successor thereto.

 

“Partnership Interest” means an ownership interest in the Partnership held by
either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement.  A Partnership Interest
may be expressed as a number of OP Units, Class A Special Units, Preferred
Units, Junior Units or other Partnership Units.

 

“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Partnership Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).

 

“Partnership Record Date” means a record date established by the General Partner
for the distribution of Available Cash pursuant to Section 5.01 hereof, which
record date shall generally be the same as the record date established by the
General Partner for a distribution to its stockholders of some or all of its
portion of such distribution.

 

“Partnership Unit” means an OP Unit, a Class A Special Unit, a Preferred Unit, a
Junior Unit or any other fractional share of the Partnership Interests that the
General Partner has authorized pursuant to Section 4.01, 4.02 or 4.03 hereof.

 

“Partnership Unit Designation” has the meaning set forth in Section 4.02 hereof.

 

“Partnership Year” means the fiscal year of the Partnership and the
Partnership’s taxable year for federal income tax purposes, each of which shall
be the calendar year unless otherwise required under the Code.

 

“Percentage Interest” means, as to a Partner holding a class or series of
Partnership Interests, its interest in such class or series as determined by
dividing the Partnership Units of such

 

12

--------------------------------------------------------------------------------


 

class or series owned by such Partner by the total number of Partnership Units
of such class then outstanding as specified in Exhibit A attached hereto, as
such Exhibit A may be amended from time to time.  If the Partnership issues
additional classes or series of Partnership Interests other than as contemplated
herein, the interest in the Partnership among the classes or series of
Partnership Interests shall be determined as set forth in the amendment to the
Partnership Agreement setting forth the rights and privileges of such additional
classes or series of Partnership Interest, if any, as contemplated by
Section 4.02.

 

“Person” means an individual or a corporation, partnership (general or limited),
trust, estate, custodian, nominee, unincorporated organization, association,
limited liability company or any other individual or entity in its own or any
representative capacity.

 

“Preferred Share” means a share of capital stock of the General Partner now or
hereafter authorized or reclassified that has dividend rights, or rights upon
liquidation, winding up and dissolution, that are superior or prior to the REIT
Shares.

 

“Preferred Unit” means a fractional share of the Partnership Interests that the
General Partner has authorized pursuant to Section 4.01, 4.02 or 4.03 hereof
that has distribution rights, or rights upon liquidation, winding up and
dissolution, that are superior or prior to the OP Units.

 

“Properties” means any assets and property of the Partnership such as, but not
limited to, interests in real property and personal property, including, without
limitation, fee interests, interests in ground leases, interests in limited
liability companies, joint ventures or partnerships, interests in mortgages, and
Debt instruments as the Partnership may hold from time to time and “Property”
shall mean any one such asset or property.

 

“Publicly Traded” means listed or admitted to trading on the NYSE, the NYSE MKT
LLC, the NASDAQ Stock Market or another national securities exchange or any
successor to the foregoing.

 

“Qualified REIT Subsidiary” means any Subsidiary of the General Partner that is
a “qualified REIT subsidiary” within the meaning of Code Section 856(i).

 

“Qualified Transferee” means an “Accredited Investor” as defined in Rule 501
promulgated under the Securities Act.

 

“Recourse Liabilities” means the amount of liabilities owed by the Partnership
(other than Nonrecourse Liabilities and liabilities to which Partner Nonrecourse
Deductions are attributable in accordance with Section 1.704-(2)(i) of the
Regulations).

 

“Redemption” has the meaning set forth in Section 8.06(a) hereof.

 

“Regulations” means the applicable income tax regulations under the Code,
whether such regulations are in proposed, temporary or final form, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

 

“Regulatory Allocations” has the meaning set forth in
Section 6.03(a)(vii) hereof.

 

13

--------------------------------------------------------------------------------


 

“REIT” means a real estate investment trust qualifying under Code Section 856.

 

“REIT Payment” has the meaning set forth in Section 15.11 hereof.

 

“REIT Requirements” has the meaning set forth in Section 5.01 hereof.

 

“REIT Share” means a share of the General Partner’s common stock, par value
$0.0001 per share.  Where relevant in this Agreement, “REIT Share” includes
shares of the General Partner’s common stock, par value $0.0001 per share,
issued upon conversion of Preferred Shares or Junior Shares.

 

“REIT Shares Amount” means a number of REIT Shares equal to the product of
(a) the number of Tendered Units and (b) the Adjustment Factor in effect on the
Specified Redemption Date with respect to such Tendered Units; provided,
however, that in the event that the General Partner issues to all holders of
REIT Shares as of a certain record date rights, options, warrants or convertible
or exchangeable securities entitling the General Partner’s stockholders to
subscribe for or purchase REIT Shares, or any other securities or property
(collectively, the “Rights”), with the record date for such Rights issuance
falling within the period starting on the date of the Notice of Redemption and
ending on the day immediately preceding the Specified Redemption Date, which
Rights will not be distributed before the relevant Specified Redemption Date,
then the REIT Shares Amount shall also include such Rights that a holder of that
number of REIT Shares would be entitled to receive, expressed, where relevant
hereunder, in a number of REIT Shares determined by the General Partner in good
faith.

 

“Rights” has the meaning set forth in the definition of “REIT Shares Amount.”

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Services Agreement” means any management, development or advisory agreement
with a property and/or asset manager for the provision of property management,
asset management, leasing, development and/or similar services with respect to
the Properties and any agreement for the provision of services of accountants,
legal counsel, appraisers, insurers, brokers, transfer agents, registrars,
developers, financial advisors and other professional services.

 

“Specified Redemption Date” means the 10th Business Day following receipt by the
General Partner of a Notice of Redemption; provided, that, if the REIT Shares
are not Publicly Traded, the Specified Redemption Date means the 30th Business
Day following receipt by the General Partner of a Notice of Redemption.

 

“Subsidiary” means, with respect to any Person, any other Person (which is not
an individual) of which a majority of (i) the voting power of the voting equity
securities or (ii) the outstanding equity interests is owned, directly or
indirectly, by such Person.

 

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.04 hereof.

 

“Successor Entity” has the meaning set forth in the definition of “Adjustment
Factor.”

 

14

--------------------------------------------------------------------------------


 

“Tax Items” has the meaning set forth in Section 6.04(a) hereof.

 

“Tendered Units” has the meaning set forth in Section 8.06(a) hereof.

 

“Tendering Partner” has the meaning set forth in Section 8.06(a) hereof.

 

“Terminating Capital Transaction” means any sale or other disposition of all or
substantially all of the assets of the Partnership or a related series of
transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership.

 

“Termination Transaction” has the meaning set forth in Section 11.02(b) hereof.

 

“Transfer,” when used with respect to a Partnership Unit, or all or any portion
of a Partnership Interest, means any sale, assignment, bequest, conveyance,
devise, gift (outright or in trust), pledge, encumbrance, hypothecation,
mortgage, exchange, transfer or other disposition or act of alienation, whether
voluntary or involuntary or by operation of law; provided, however, that when
the term is used in Article XI hereof, “Transfer” does not include (a) any
Redemption of Partnership Units by the Partnership or the General Partner, or
acquisition of Tendered Units by the General Partner, pursuant to Section 8.06
hereof or (b) any redemption of Partnership Units pursuant to any Partnership
Unit Designation.  The terms “Transferred” and “Transferring” have correlative
meanings.

 

“Value” means, on any date of determination with respect to a REIT Share, the
average of the daily Market Prices for ten consecutive trading days immediately
preceding the date of determination except that, as provided in
Section 4.04(b) hereof, the Market Price for the trading day immediately
preceding the date of exercise of a stock option under any Equity Incentive Plan
shall be substituted for such average of daily market prices for purposes of
Section 4.04 hereof; provided, however, that for purposes of Section 8.06, the
“date of determination” shall be the date of receipt by the General Partner of a
Notice of Redemption or, if such date is not a Business Day, the immediately
preceding Business Day.  The term “Market Price” on any date shall mean, with
respect to any class or series of outstanding REIT Shares, the Closing Price for
such REIT Shares on such date.  The “Closing Price” on any date shall mean the
last sale price for such REIT Shares, regular way, or, in case no such sale
takes place on such day, the average of the closing bid and asked prices,
regular way, for such REIT Shares, in either case as reported in the principal
consolidated transaction reporting system with respect to securities listed or
admitted to trading on the New York Stock Market or, if such REIT Shares are not
listed or admitted to trading on the New York Stock Market, as reported on the
principal consolidated transaction reporting system with respect to securities
listed on the principal national securities exchange on which such REIT Shares
are listed or admitted to trading or, if such REIT Shares are not listed or
admitted to trading on any national securities exchange, the last quoted price,
or, if not so quoted, the principal other automated quotation system that may
then be in use or, if such REIT Shares are not quoted by any such organization,
the average of the closing bid and asked prices as furnished by a professional
market maker making a market in such REIT Shares selected by the Board of
Directors of the General Partner or, in the event that no trading price is
available for such REIT Shares, the fair market value of the REIT Shares, as
determined in good faith by the Board of Directors of the General Partner.

 

15

--------------------------------------------------------------------------------


 

In the event that the REIT Shares Amount includes Rights that a holder of REIT
Shares would be entitled to receive, then the Value of such Rights shall be
determined by the General Partner acting in good faith on the basis of such
quotations and other information as it considers, in its reasonable judgment,
appropriate.

 

ARTICLE II

 

ORGANIZATIONAL MATTERS

 

Section 2.01.                          Organization.  The Partnership is a
limited partnership organized pursuant to the provisions of the Act and upon the
terms and subject to the conditions set forth in this Agreement.  Except as
expressly provided herein to the contrary, the rights and obligations of the
Partners and the administration and termination of the Partnership shall be
governed by the Act.  The Partnership Interest of each Partner shall be personal
property for all purposes.

 

Section 2.02.                          Name.  The name of the Partnership is
“Sutherland Partners, L.P.”.  The Partnership’s business may be conducted under
any other name or names deemed advisable by the General Partner, including the
name of the General Partner or any Affiliate thereof.  The words “Limited
Partnership,” “LP,” “L.P.,” “Ltd.” or similar words or letters shall be included
in the Partnership’s name where necessary for the purposes of complying with the
laws of any jurisdiction that so requires.  The General Partner in its sole and
absolute discretion may change the name of the Partnership at any time and from
time to time and shall notify the Partners of such change in the next regular
communication to the Partners.

 

Section 2.03.                          Registered Office and Agent; Principal
Office.  The address of the registered office of the Partnership in the State of
Delaware is located at Corporation Service Company, 2711 Centerville Road,
Wilmington, Delaware 19808, and the registered agent for service of process on
the Partnership in the State of Delaware at such registered office is
Corporation Service Company.  The principal office of the Partnership is located
at 1140 Avenue of the Americas, 7th Floor, New York, New York 10036 or such
other place as the General Partner may from time to time designate by notice to
the Limited Partners.  The Partnership may maintain offices at such other place
or places within or outside the State of Delaware as the General Partner deems
advisable.

 

Section 2.04.                          Power of Attorney.

 

(a)                                 Each Limited Partner and each Assignee
hereby irrevocably constitutes and appoints the General Partner, any Liquidator,
and authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead to:

 

(i)                                     execute, swear to, seal, acknowledge,
deliver, file and record in the appropriate public offices (a) all certificates,
documents and other instruments (including, without limitation, this Agreement
and the Certificate and all amendments, supplements or restatements thereof)
that the General Partner or the Liquidator deems appropriate or necessary to
form, qualify or continue the existence or qualification of the Partnership as a
limited partnership (or a partnership in which the limited partners have limited
liability to the extent provided by applicable

 

16

--------------------------------------------------------------------------------


 

law) in the State of Delaware and in all other jurisdictions in which the
Partnership may conduct business or own property; (b) all instruments that the
General Partner or the Liquidator deems appropriate or necessary to reflect any
amendment, change, modification or restatement of this Agreement in accordance
with its terms; (c) all conveyances and other instruments or documents that the
General Partner or the Liquidator deems appropriate or necessary to reflect the
dissolution and liquidation of the Partnership pursuant to the terms of this
Agreement, including, without limitation, a certificate of cancellation; (d) all
conveyances and other instruments or documents that the General Partner or the
Liquidator deems appropriate or necessary to reflect the distribution or
exchange of assets of the Partnership pursuant to the terms of this Agreement;
(e) all instruments relating to the admission, withdrawal, removal or
substitution of any Partner pursuant to, or other events described in,
Article XI, Article XII or Article XIII hereof or the Capital Contribution of
any Partner; and (f) all certificates, documents and other instruments relating
to the determination of the rights, preferences and privileges relating to
Partnership Interests; and

 

(ii)                                  execute, swear to, acknowledge and file
all ballots, consents, approvals, waivers, certificates and other instruments
appropriate or necessary, in the sole and absolute discretion of the General
Partner or the Liquidator, to make, evidence, give, confirm or ratify any vote,
consent, approval, agreement or other action that is made or given by the
Partners hereunder or is consistent with the terms of this Agreement or
appropriate or necessary, in the sole and absolute discretion of the General
Partner or the Liquidator, to effectuate the terms or intent of this Agreement.

 

Nothing contained herein shall be construed as authorizing the General Partner
or the Liquidator to amend this Agreement except in accordance with Article XIV
hereof or as may be otherwise expressly provided for in this Agreement.

 

(b)                                 The foregoing power of attorney is hereby
declared to be irrevocable and a special power coupled with an interest, in
recognition of the fact that each of the Limited Partners and Assignees will be
relying upon the power of the General Partner or the Liquidator to act as
contemplated by this Agreement in any filing or other action by it on behalf of
the Partnership, and it shall survive and not be affected by the subsequent
Incapacity of any Limited Partner or Assignee and the Transfer of all or any
portion of such Limited Partner’s or Assignee’s Partnership Units or Partnership
Interest and shall extend to such Limited Partner’s or Assignee’s heirs,
successors, assigns and personal representatives.  Each such Limited Partner or
Assignee hereby agrees to be bound by any representation made by the General
Partner or the Liquidator, acting in good faith pursuant to such power of
attorney; and each such Limited Partner or Assignee hereby waives any and all
defenses that may be available to contest, negate or disaffirm the action of the
General Partner or the Liquidator, taken in good faith under such power of
attorney.  Each Limited Partner or Assignee shall execute and deliver to the
General Partner or the Liquidator, within 15 days after receipt of the General
Partner’s or the Liquidator’s request therefor, such further designation, powers
of attorney and other instruments as the General Partner or the Liquidator, as
the case may be, deems necessary to effectuate this Agreement and the purposes
of the Partnership.

 

Section 2.05.                          Term.  Pursuant to Sections 17-201(b) and
17-801 of the Act, the term of the Partnership commenced on May 24, 2011 and
shall continue perpetually, unless it is dissolved pursuant to the provisions of
Article XIII hereof or as otherwise provided by law.

 

17

--------------------------------------------------------------------------------


 

Section 2.06.                          Partnership Interests as Securities.  All
Partnership Interests shall be securities within the meaning of, and governed
by, (i) Article 8 of the Delaware Uniform Commercial Code and (ii) Article 8 of
the Uniform Commercial Code of any other applicable jurisdiction.

 

ARTICLE III

 

PURPOSE

 

Section 3.01.                          Purpose and Business.  The purpose and
nature of the Partnership is to conduct any business, enterprise or activity
permitted by or under the Act; provided, however, such business and arrangements
and interests may be limited to and conducted in such a manner as to permit the
General Partner, in its sole and absolute discretion, at all times to be
classified as a REIT unless the General Partner, in accordance with its Charter
and Bylaws, in its sole discretion has chosen to cease to qualify as a REIT or
has chosen not to attempt to qualify as a REIT for any reason or for reasons
whether or not related to the business conducted by the Partnership.  Without
limiting the General Partner’s right in its sole discretion to cease qualifying
as a REIT, the Partners acknowledge that the qualification of the General
Partner as a REIT inures to the benefit of all Partners and not solely to the
General Partner, the General Partner or its Affiliates.  In connection with the
foregoing, the Partnership shall have full power and authority to enter into,
perform and carry out contracts of any kind, to borrow and lend money and to
issue and guarantee evidence of indebtedness, whether or not secured by
mortgage, deed of trust, pledge or other lien and, directly or indirectly, to
acquire and construct additional Properties necessary, useful or desirable in
connection with its business.

 

Section 3.02.                          Powers.

 

(a)                                 The Partnership shall be empowered to do any
and all acts and things necessary, appropriate, proper, advisable, incidental to
or convenient for the furtherance and accomplishment of the purposes and
business described herein and for the protection and benefit of the Partnership.

 

(b)                                 The Partnership may contribute from time to
time Partnership capital to one or more newly formed entities solely in exchange
for equity interests therein (or in a wholly owned subsidiary entity thereof).

 

(c)                                  Notwithstanding any other provision in this
Agreement, the General Partner may cause the Partnership not to take, or to
refrain from taking, any action that, in the judgment of the General Partner, in
its sole and absolute discretion, (i) could adversely affect the ability of the
General Partner to continue to qualify as a REIT, (ii) could subject the General
Partner to any additional taxes under Code Section 857 or Code Section 4981 or
any other related or successor provision of the Code or (iii) could violate any
law or regulation of any governmental body or agency having jurisdiction over
the General Partner, its securities or the Partnership.

 

Section 3.03.                          Partnership Only for Partnership Purposes
Specified.  This Agreement shall not be deemed to create a company, venture or
partnership between or among the Partners with respect to any activities
whatsoever other than the activities within the purposes of the

 

18

--------------------------------------------------------------------------------


 

Partnership as specified in Section 3.01 hereof.  Except as otherwise provided
in this Agreement, no Partner shall have any authority to act for, bind, commit
or assume any obligation or responsibility on behalf of the Partnership, its
properties or any other Partner.  No Partner, in its capacity as a Partner under
this Agreement, shall be responsible or liable for any indebtedness or
obligation of another Partner, and the Partnership shall not be responsible or
liable for any indebtedness or obligation of any Partner, incurred either before
or after the execution and delivery of this Agreement by such Partner, except as
to those responsibilities, liabilities, indebtedness or obligations incurred
pursuant to and as limited by the terms of this Agreement and the Act.

 

Section 3.04.                          Representations and Warranties by the
Parties.

 

(a)                                 Each Partner (including, without limitation,
each Additional Limited Partner or Substituted Limited Partner as a condition to
becoming an Additional Limited Partner or a Substituted Limited Partner,
respectively) represents and warrants to each other Partner that (i) the
consummation of the transactions contemplated by this Agreement to be performed
by such Partner will not result in a breach or violation of, or a default under,
any material agreement by which such Partner or any of such Partner’s property
is bound, or any statute, regulation, order or other law to which such Partner
is subject, (ii) subject to the last sentence of this Section 3.04(a), such
Partner is neither a “foreign person” within the meaning of Code
Section 1445(f) nor a “foreign partner” within the meaning of Code
Section 1446(e), (iii) such Partner does not own, directly or indirectly,
(a) 9.8% or more of the total combined voting power of all classes of stock
entitled to vote, or 9.8% or more of the total number of shares of all classes
of stock, of any corporation that is a tenant of either (I) the General Partner
or any Qualified REIT Subsidiary, (II) the Partnership or (III) any partnership,
venture or limited liability company of which the General Partner, any Qualified
REIT Subsidiary or the Partnership is a member or (b) an interest of 9.8% or
more in the assets or net profits of any tenant of either (I) the General
Partner or any Qualified REIT Subsidiary, (II) the Partnership or (III) any
partnership, venture, or limited liability company of which the General Partner,
any Qualified REIT Subsidiary or the Partnership is a member and (iv) this
Agreement is binding upon, and enforceable against, such Partner in accordance
with its terms.  Notwithstanding anything contained herein to the contrary, in
the event that the representation contained in the foregoing clause (ii) would
be inaccurate if given by a Partner, such Partner shall not be required to make
and shall not be deemed to have made such representation, if it delivers to the
General Partner an IRS Form W-8BEN or analogous form establishing its non-U.S.
status.  Any Partner who provides such form to the General Partner agrees that
it is subject to, and hereby authorizes the General Partner to withhold, all
withholdings to which such a “foreign person” or “foreign partner,” as
applicable, is subject under the Code and hereby agrees to cooperate fully with
the General Partner with respect to such withholdings, including by effecting
the timely completion and delivery to the General Partner of all governmental
forms required in connection therewith.

 

(b)                                 Each Partner (including, without limitation,
each Substituted Limited Partner as a condition to becoming a Substituted
Limited Partner) represents, warrants and agrees that it has acquired and
continues to hold its interest in the Partnership for its own account for
investment purposes only and not for the purpose of, or with a view toward, the
resale or distribution of all or any part thereof, and not with a view toward
selling or otherwise distributing such interest or any part thereof at any
particular time or under any predetermined circumstances.  Each Partner further
represents and warrants that it is a sophisticated investor, able and accustomed

 

19

--------------------------------------------------------------------------------


 

to handling sophisticated financial and tax matters for itself, particularly
real estate investments, and that it has a sufficiently high net worth that it
does not anticipate a need for the funds that it has invested in the Partnership
in what it understands to be a highly speculative and illiquid investment.

 

(c)                                  The representations and warranties
contained in Sections 3.04(a) and 3.04(b) hereof shall survive the execution and
delivery of this Agreement by each Partner (and, in the case of an Additional
Limited Partner or a Substituted Limited Partner, the admission of such
Additional Limited Partner or Substituted Limited Partner as a Limited Partner
in the Partnership) and the dissolution, liquidation and termination of the
Partnership.

 

(d)                                 Each Partner (including, without limitation,
each Substituted Limited Partner as a condition to becoming a Substituted
Limited Partner) hereby acknowledges that no representations as to potential
profit, cash flows, funds from operations or yield, if any, in respect of the
Partnership or the General Partner have been made by the General Partner, any
Partner or any employee or representative or Affiliate of the General Partner or
any Partner, and that projections and any other information, including, without
limitation, financial and descriptive information and documentation, that may
have been in any manner submitted to such Partner shall not constitute any
representation or warranty of any kind or nature, express or implied.

 

(e)                                  Provision of Information.  Each Partner
agrees to provide the Partnership with any information and documentation
reasonably requested by the Partnership for the purpose of reducing any
withholding on payments to the Partnership or otherwise complying with the
requirements of any tax laws to which the Partnership is subject.

 

ARTICLE IV

 

CAPITAL CONTRIBUTIONS

 

Section 4.01.                          Capital Contributions of the Partners.

 

(a)                                 Capital Contributions.  Each Partner has
made a Capital Contribution to the Partnership and, effective as of the
Effective Date in connection with the Merger Agreement, owns Partnership Units
in the amount and designation set forth for such Partner on Exhibit A, as the
same may be amended from time to time by the General Partner to the extent
necessary to reflect accurately sales, exchanges, conversions or other
Transfers, redemptions, Capital Contributions, the issuance of additional
Partnership Units, or similar events having an effect on a Partner’s ownership
of Partnership Units.  Except as provided by law or in Section 4.03, 10.04 or
13.02(d) hereof, the Partners shall have no obligation or right to make any
additional Capital Contributions or loans to the Partnership.

 

(b)                                 General Partnership Interest.  A number of
Partnership Units held by the General Partner equal to one percent (1%) of all
outstanding OP Units shall be deemed to be the General Partner Interest of the
General Partner.  All other Partnership Units held by the General Partner shall
be deemed to be Limited Partner Interests and shall be held by the General
Partner in its capacity as a Limited Partner in the Partnership.

 

20

--------------------------------------------------------------------------------


 

Section 4.02.                          Issuances of Additional Partnership
Interests.

 

(a)                                 General.  The General Partner may cause the
Partnership to issue additional Partnership Interests, in the form of
Partnership Units, for any Partnership purpose, at any time or from time to
time, to the Partners (including the General Partner) or to other Persons, and
to admit such Persons as Additional Limited Partners, for such consideration and
on such terms and conditions as shall be established by the General Partner in
its sole and absolute discretion, all without the approval of any Limited
Partners; provided, that the General Partner shall not be authorized to cause
the Partnership to issue any additional Class A Special Units after the
Effective Date without the consent of the Class A Special Unit Holder listed on
Exhibit A to this Agreement.  Without limiting the foregoing, the General
Partner is expressly authorized to cause the Partnership to issue Partnership
Units (i) upon the conversion, redemption or exchange of any Debt, Partnership
Units or other securities issued by the Partnership, (ii) for less than fair
market value, so long as the General Partner concludes in good faith that such
issuance is in the best interest of the General Partner’s stockholders and the
Partnership and (iii) in connection with any merger of any other Person into the
Partnership or any Subsidiary of the Partnership if the applicable merger
agreement provides that Persons are to receive Partnership Units in exchange for
their interests in the Person merging into the Partnership or any Subsidiary of
the Partnership.  Subject to Delaware law, any additional Partnership Interests
may be issued in one or more classes, or one or more series of any of such
classes, with such designations, preferences and relative, participating,
optional or other special rights, powers and duties as shall be determined by
the General Partner, in its sole and absolute discretion without the approval of
any Limited Partner, and set forth in a written document thereafter attached to
and made an exhibit to this Agreement (each, a “Partnership Unit Designation”). 
Without limiting the generality of the foregoing, the General Partner shall have
authority to specify (a) the allocations of items of Partnership income, gain,
loss, deduction and credit to each such class or series of Partnership
Interests; (b) the right of each such class or series of Partnership Interests
to share in Partnership distributions; (c) the rights of each such class or
series of Partnership Interests upon dissolution and liquidation of the
Partnership; (d) the voting rights, if any, of each such class or series of
Partnership Interests; and (e) the conversion, redemption or exchange rights
applicable to each such class or series of Partnership Interests.  Nothing in
this Agreement shall prohibit the General Partner from issuing Partnership Units
for less than fair market value if the General Partner concludes in good faith
that such issuance is in the best interest of the Partnership and the General
Partner’s stockholders.  Upon the issuance of any additional Partnership
Interest, the General Partner shall amend Exhibit A as appropriate to reflect
such issuance.

 

(b)                                 Issuances to the General Partner.  No
additional Partnership Units shall be issued to the General Partner unless
(i) the additional Partnership Units are issued to all Partners in proportion to
their respective Percentage Interests with respect to the class of Partnership
Units so issued, (ii) (a) the additional Partnership Units are (x) OP Units
issued in connection with an issuance of REIT Shares or (y) Partnership Units
(other than OP Units) issued in connection with an issuance of Preferred Shares,
Junior Shares, New Securities or other interests in the General Partner (other
than REIT Shares), which Preferred Shares, Junior Shares, New Securities or
other interests have designations, preferences and other rights, terms and
provisions that are substantially the same as the designations, preferences and
other rights, terms and provisions of the additional Partnership Units issued to
the General Partner and (b) the General Partner directly or indirectly
contributes or otherwise causes to be transferred to the Partnership the cash
proceeds or other

 

21

--------------------------------------------------------------------------------


 

consideration, if any, received in connection with the issuance of such REIT
Shares, Preferred Shares, Junior Shares, New Securities or other interests in
the General Partner or (iii) the additional Partnership Units are issued upon
the conversion, redemption or exchange of Debt, Partnership Units or other
securities issued by the Partnership.  In the event that the Partnership issues
additional Partnership Units pursuant to this Section 4.02(b), the General
Partner shall make such revisions to this Agreement (including but not limited
to the revisions described in Sections 6.02(b) and 8.06) as it determines are
necessary to reflect the issuance of such additional Partnership Interests.

 

(c)                                  No Preemptive Rights.  No Person,
including, without limitation, any Partner or Assignee, shall have any
preemptive, preferential, participation or similar right or rights to subscribe
for or acquire any Partnership Interest.

 

Section 4.03.                          Additional Funds and Capital
Contributions.

 

(a)                                 General.  The General Partner may, at any
time and from time to time, determine that the Partnership requires additional
funds (“Additional Funds”) for the acquisition or development of additional
Properties, for the redemption of Partnership Units or for such other purposes
as the General Partner may determine in its sole and absolute discretion.
 Additional Funds may be obtained by the Partnership, at the election of the
General Partner, in any manner provided in, and in accordance with, the terms of
this Section 4.03 without the approval of any Limited Partners.

 

(b)                                 Additional Capital Contributions.  The
General Partner, on behalf of the Partnership, may obtain any Additional Funds
by accepting Capital Contributions from any Partners or other Persons.  In
connection with any such Capital Contribution (of cash or property), the General
Partner is hereby authorized to cause the Partnership from time to time to issue
additional Partnership Units (as set forth in Section 4.02 above) in
consideration therefor and the Percentage Interests of the General Partner and
the Limited Partners shall be adjusted to reflect the issuance of such
additional Partnership Units.

 

(c)                                  Loans by Third Parties.  The General
Partner, on behalf of the Partnership, may obtain any Additional Funds by
causing the Partnership to incur Debt to any Person upon such terms as the
General Partner determines appropriate, including making such Debt convertible,
redeemable or exchangeable for Partnership Units; provided, however, that the
Partnership shall not incur any such Debt if any Partner would be personally
liable for the repayment of such Debt (unless such Partner otherwise agrees).

 

(d)                                 General Partner Loans.  The General Partner,
on behalf of the Partnership, may obtain any Additional Funds by causing the
Partnership to incur Debt with the General Partner (a “General Partner Loan”),
if (i) such Debt is, to the extent permitted by law, on substantially the same
terms and conditions (including interest rate, repayment schedule, and
conversion, redemption, repurchase and exchange rights) as Funding Debt incurred
by the General Partner, the net proceeds of which are loaned to the Partnership
to provide such Additional Funds or (ii) such Debt is on terms and conditions no
less favorable to the Partnership than would be available to the Partnership
from any third party; provided, however, that the Partnership shall not incur
any such Debt if (a) a breach, violation or default of such Debt would be deemed
to occur by virtue of the

 

22

--------------------------------------------------------------------------------


 

Transfer by any Limited Partner of any Partnership Interest or (b) such Debt is
recourse to any Partner (unless the Partner otherwise agrees).

 

(e)                                  Issuance of Securities by the General
Partner.  The General Partner shall not issue any additional REIT Shares,
Preferred Shares, Junior Shares or New Securities unless the General Partner
contributes directly or indirectly the cash proceeds or other consideration, if
any, received from the issuance of such additional REIT Shares, Preferred
Shares, Junior Shares or New Securities, as the case may be, and from the
exercise of the rights contained in any such additional New Securities, to the
Partnership in exchange for (x) in the case of an issuance of REIT Shares,
Partnership Units or (y) in the case of an issuance of Preferred Shares, Junior
Shares or New Securities, Partnership Units with designations, preferences and
other rights, terms and provisions that are substantially the same as the
designations, preferences and other rights, terms and provisions of such
Preferred Shares, Junior Shares or New Securities; provided, however, that
notwithstanding the foregoing, the General Partner may issue REIT Shares,
Preferred Shares, Junior Shares or New Securities (a) pursuant to Section 4.04
or 8.06(b) hereof, (b) pursuant to a dividend or distribution (including any
stock split) wholly or partly of REIT Shares, Preferred Shares, Junior Shares or
New Securities to all of the holders of REIT Shares, Preferred Shares, Junior
Shares or New Securities, as the case may be, (c) upon a conversion, redemption
or exchange of Preferred Shares, (d) upon a conversion of Junior Shares into
REIT Shares, (e) upon a conversion, redemption, exchange or exercise of New
Securities or, (f) pursuant to share grants or awards made pursuant to any
Equity Incentive Plan of the General Partner.  In the event of any issuance of
additional REIT Shares, Preferred Shares, Junior Shares or New Securities by the
General Partner, and the direct or indirect contribution to the Partnership, by
the General Partner, of the cash proceeds or other consideration received from
such issuance, if any, the Partnership shall pay the General Partner’s expenses
associated with such issuance, including any underwriting discounts or
commissions (it being understood that if the proceeds actually received by the
General Partner are less than the gross proceeds of such issuance as a result of
any underwriter’s discount or other expenses paid or incurred by the General
Partner in connection with such issuance, then the General Partner shall be
deemed to have made a Capital Contribution to the Partnership in the amount of
the gross proceeds of such issuance and the Partnership shall be deemed
simultaneously to have reimbursed the General Partner pursuant to
Section 7.04(b) for the amount of such underwriter’s discount or other
expenses).  Nothing in this Agreement shall prohibit the General Partner from
issuing Partnership Units for less than fair market value if the General Partner
concludes in good faith that such issuance is in the best interest of the
Partnership and the General Partner’s stockholders.

 

Section 4.04.                          Equity Incentive Plan.

 

(a)                                 Options Granted to General Partner Employees
and Independent Directors.  If at any time or from time to time, in connection
with an Equity Incentive Plan, a stock option granted to a General Partner
Employee or Independent Director is duly exercised:

 

(i)                                     the General Partner shall, as soon as
practicable after such exercise, make or cause to be made directly or indirectly
a Capital Contribution to the Partnership in an amount equal to the exercise
price paid to the General Partner by such exercising party in connection with
the exercise of such stock option.

 

23

--------------------------------------------------------------------------------


 

(ii)                                  Notwithstanding the amount of the Capital
Contribution actually made pursuant to Section 4.04(a)(i) hereof, the General
Partner shall be deemed to have contributed directly or indirectly to the
Partnership, as a Capital Contribution, in consideration of an additional
Limited Partner Interest (expressed in and as additional Partnership Units), an
amount equal to the Value of a REIT Share as of the date of exercise multiplied
by the number of REIT Shares then being issued in connection with the exercise
of such stock option.

 

(iii)                               An equitable Percentage Interest adjustment
shall be made in which the General Partner shall be treated as having made a
cash contribution equal to the amount described in Section 4.04(a)(ii) hereof.

 

(b)                                 Special Valuation Rule.  For purposes of
this Section 4.04, in determining the Value of a REIT Share, only the trading
date immediately preceding the exercise of the relevant stock option under the
Equity Incentive Plan shall be considered.

 

(c)                                  Future Equity Incentive Plans.  Nothing in
this Agreement shall be construed or applied to preclude or restrain the General
Partner from adopting, modifying or terminating any Equity Incentive Plan, for
the benefit of employees, directors or other business associates of the General
Partner, the Partnership or any of their Affiliates.  The Limited Partners
acknowledge and agree that, in the event that any such plan is adopted, modified
or terminated by the General Partner, amendments to this Section 4.04 may become
necessary or advisable and that any approval or consent of the Limited Partners
required pursuant to the terms of this Agreement in order to effect any such
amendments requested by the General Partner shall not be unreasonably withheld
or delayed.

 

Section 4.05.                          Initial Issuance of Class A Special
Unit.  Concurrently with the execution of this Agreement and pursuant to and in
accordance with the Merger Agreement, the General Partner is causing the
Partnership to effect the issuance of the Class A Special Unit to the Manager. 
There was no obligation to contribute any capital in connection with the
issuance of the Class A Special Unit to the Manager.

 

Section 4.06.                          No Interest; No Return.  No Partner shall
be entitled to interest on its Capital Contribution or on such Partner’s Capital
Account.  Except as provided herein or by law, no Partner shall have any right
to demand or receive the return of its Capital Contribution from the
Partnership.

 

Section 4.07.                          Other Contribution Provisions.  In the
event that any Partner is admitted to the Partnership and is given a Capital
Account in exchange for services rendered to the Partnership, unless otherwise
determined by the General Partner in its sole and absolute discretion, such
transaction shall be treated by the Partnership and the affected Partner as if
the Partnership had compensated such partner in cash and such Partner had
contributed the cash to the capital of the Partnership.  In addition, with the
consent of the General Partner, one or more Limited Partners may enter into
contribution agreements with the Partnership which have the effect of providing
a guarantee of certain obligations of the Partnership.

 

Section 4.08.                          Not Publicly Traded.  The General
Partner, on behalf of the Partnership, shall use its best efforts not to take
any action which would result in the Partnership being a

 

24

--------------------------------------------------------------------------------


 

“publicly traded partnership” under and as such term is defined in Code
Section 7704(b), and by reason thereof, taxable as a corporation.

 

Section 4.09.                          No Third Party Beneficiary.  No creditor
or other third party having dealings with the Partnership shall have the right
to enforce the right or obligation of any Partner to make Capital Contributions
or loans or to pursue any other right or remedy hereunder or at law or in
equity, it being understood and agreed that the provisions of this Agreement
shall be solely for the benefit of, and may be enforced solely by, the parties
hereto and their respective successors and assigns.  None of the rights or
obligations of the Partners herein set forth to make Capital Contributions or
loans to the Partnership shall be deemed an asset of the Partnership for any
purpose by any creditor or other third party, nor may such rights or obligations
be sold, transferred or assigned by the Partnership or pledged or encumbered by
the Partnership to secure any debt or other obligation of the Partnership or of
any of the Partners.  In addition, it is the intent of the parties hereto that
no distribution to any Limited Partner shall be deemed a return of money or
other property in violation of the Act.  However, if any court of competent
jurisdiction holds that, notwithstanding the provisions of this Agreement, any
Limited Partner is obligated to return such money or property, such obligation
shall be the obligation of such Limited Partner and not of the General Partner. 
Without limiting the generality of the foregoing, a deficit Capital Account of a
Partner shall not be deemed to be a liability of such Partner nor an asset or
property of the Partnership.

 

ARTICLE V

 

DISTRIBUTIONS

 

Section 5.01.                          Requirement and Characterization of
Distributions.  Subject to the distributions to be made to the Class A Special
Unit Holder in accordance with Section 5.02 and subject to the terms of any
Partnership Unit Designation, the General Partner may cause the Partnership to
distribute at least quarterly all, or such portion as the General Partner may in
its sole and absolute discretion determine, of Available Cash generated by the
Partnership during such quarter to the Holders of Partnership Units on such
Partnership Record Date with respect to such quarter:  (1) first, with respect
to any Partnership Interests that are entitled to any preference in
distribution, in accordance with the rights of such class(es) of Partnership
Interests (and, within such class(es), pro rata in proportion to the respective
Percentage Interests on such Partnership Record Date) and (2) second, with
respect to any Partnership Interests that are not entitled to any preference in
distribution, in accordance with the rights of such class of Partnership
Interests (and, within such class, pro rata in proportion to the respective
Percentage Interests on such Partnership Record Date).  At the election of the
General Partner, distributions payable with respect to any Partnership Units
that were not outstanding during the entire quarterly period in respect of which
any distribution is made may be prorated based on the portion of the period that
such Partnership Units were outstanding.

 

The General Partner in its sole and absolute discretion may distribute to the
Holders Available Cash on a more frequent basis and provide for an appropriate
Partnership Record Date.  Notwithstanding anything herein to the contrary, the
General Partner shall make such reasonable efforts, as determined by it in its
sole and absolute discretion and consistent with the General Partner’s
qualification as a REIT, to cause the Partnership to distribute sufficient
amounts to enable

 

25

--------------------------------------------------------------------------------


 

the General Partner to pay stockholder dividends that will (a) satisfy the
requirements for its qualification as a REIT under the Code and Regulations (the
“REIT Requirements”) and (b) except to the extent otherwise determined by the
General Partner, in its sole and absolute discretion, avoid any federal income
or excise tax liability of the General Partner.

 

Section 5.02.                          Class A Special Unit Distributions.  The
General Partner shall cause the Partnership to make distributions (an “Incentive
Distribution”) to the Class A Special Unit Holder in respect of such holder’s
Class A Special Unit distributed quarterly in arrears in an amount not less than
zero equal to the difference between (i) the product of (A) 15% and (B) the
difference between (x) Core Earnings of the Partnership, on a rolling
four-quarter basis and before the Incentive Distribution for the current
quarter, and (y) the product of (1) the weighted average of the issue price per
REIT Share of the General Partner or OP Units in the Partnership (without double
counting) in all of their offerings multiplied by the weighted average number of
REIT Shares outstanding (including any restricted shares of common stock and any
other shares of common stock underlying awards granted under the Equity
Incentive Plan) and OP Units (without double counting) in such quarter and
(2) 8%, and (ii) the sum of any Incentive Distribution paid to the Class A
Special Unit Holder with respect to the first three calendar quarters of such
previous four quarters; provided, however, that no Incentive Distribution is
payable with respect to any calendar quarter unless Core Earnings is greater
than zero for the most recently completed 12 calendar quarters, or the number of
completed calendar quarters since the Effective Date, whichever is less.  For
purposes of calculating the Incentive Distribution prior to the completion of a
12-month period following the Effective Date, Core Earnings will be calculated
on an annualized basis.  Core Earnings for the initial quarter will be
calculated from the Effective Date on an annualized basis.  In addition, for
purposes of the calculating the Incentive Distribution, the Effective Date
Issued Stock and Units (as defined below) shall be deemed to be issued at the
per share price equal to (i) the sum of (A) the weighted average of the issue
price per share of Ready Capital Corporation common stock or Company Operating
Partnership units (without double counting) issued prior to the Effective Date
multiplied by the number of shares of Ready Capital Corporation common stock
outstanding and Company Operating Partnership units (without double counting)
issued prior to the Effective Date plus (B) the amount by which the net book
value of the General Partner as of the Effective Date (after giving effect to
the closing of the Merger Agreement) exceeds the amount of the net book value of
Ready Capital Corporation immediately preceding the Effective Date, divided by
(ii) all of the REIT Shares of the General Partner and OP Units issued and
outstanding as of Effective Date (including the Effective Date Issued Stock and
Units).  “Effective Date Issued Stock and Units” means the REIT Shares of the
General Partner and OP Units issued on the Effective Date in connection with the
Merger Agreement.  The Incentive Distribution is payable 50% in cash and 50% in
either REIT Shares of the General Partner or OP Units, as determined by the
General Partner in its discretion, within five business days after delivery to
the General Partner of the written statement from the Class A Special Unit
Holder setting forth the computation of the Incentive Distribution for such
quarter.  The price of the REIT Shares of the General Partner for purposes of
determining the number of shares payable as part of the Incentive Distribution
will be (i) if the shares are Publicly Traded, the closing price of such shares
on the last trading day prior to the approval by Board of Directors of the
Incentive Distribution or (ii) if the shares are not Publicly Traded, then the
price per share as so determined in good faith by a majority of Board of
Directors, including a majority of the Independent Directors.  The Class A
Special Unit Holder may not sell or otherwise dispose of any portion of the
Incentive

 

26

--------------------------------------------------------------------------------


 

Distribution issued to it in REIT Shares of the General Partner or OP Units
until after the three-year anniversary of the Effective Date.

 

Section 5.03.                          Interests in Property Not Held Through
the Partnership.  To the extent amounts distributed by the Partnership are
attributable to amounts received from a property in which the General Partner or
any Affiliate of the General Partner holds a direct or indirect interest (other
than through the Partnership) (an “Outside Interest”), (i) such amounts
distributed to the General Partner will be reduced so as to take into account
amounts received pursuant to the Outside Interest and (ii) the amounts
distributed to the Limited Partners will be increased to the extent necessary so
that the overall effect of the distribution is to distribute what would have
been distributed had such Outside Interest been held through the Partnership
(treating any distribution made in respect of the Outside Interest as if such
distribution had been received by the General Partner).

 

Section 5.04.                          Distributions In-Kind.  No right is given
to any Partner to demand and receive property other than cash as provided in
this Agreement.  The General Partner may determine, in its sole and absolute
discretion, to make a distribution in-kind of Partnership assets to the Holders,
and such assets shall be distributed in such a fashion as to ensure that the
fair market value is distributed and allocated in accordance with Articles V, VI
and X hereof.

 

Section 5.05.                          Amounts Withheld.  All amounts withheld
pursuant to the Code or any provisions of any state or local tax law and
Section 10.04 hereof with respect to any allocation, payment or distribution to
any Holder shall be treated as amounts paid or distributed to such Holder
pursuant to Section 5.01 hereof for all purposes under this Agreement.

 

Section 5.06.                          Distributions Upon Liquidation. 
Notwithstanding the other provisions of this Article V, net proceeds from a
Terminating Capital Transaction, and any other cash received or reductions in
reserves made after commencement of the liquidation of the Partnership, shall be
distributed to the Holders in accordance with Section 13.02 hereof.

 

Section 5.07.                          Distributions to Reflect Issuance of
Additional Partnership Units.  In the event that the Partnership issues
additional Partnership Units pursuant to the provisions of Article IV hereof,
subject to Section 7.03(d), the General Partner may make such revisions to this
Article V as it determines are necessary or desirable to reflect the issuance of
such additional Partnership Units, including, without limitation, making
preferential distributions to certain classes of Partnership Units.

 

Section 5.08.                          Restricted Distributions. 
Notwithstanding any provision to the contrary contained in this Agreement,
neither the Partnership nor the General Partner, on behalf of the Partnership,
shall make a distribution to any Holder on account of its Partnership Interest
or interest in Partnership Units if such distribution would violate
Section 17-607 of the Act or other applicable law.

 

27

--------------------------------------------------------------------------------


 

ARTICLE VI

 

ALLOCATIONS

 

Section 6.01.                          Timing and Amount of Allocations of Net
Income and Net Loss.  Net Income and Net Loss of the Partnership shall be
determined and allocated with respect to each Partnership Year of the
Partnership as of the end of each such year.  Except as otherwise provided in
this Article VI, and subject to Section 11.06(c) hereof, an allocation to a
Holder of a share of Net Income or Net Loss shall be treated as an allocation of
the same share of each item of income, gain, loss or deduction that is taken
into account in computing Net Income or Net Loss.

 

Section 6.02.                          General Allocations.

 

(a)                                 Allocations of Net Income and Net Loss.

 

(i)                                     Net Income.  Except as otherwise
provided herein, Net Income for any Partnership Year or other applicable period
shall be allocated in the following order and priority:

 

(A)                               First, to the General Partner until the
cumulative Net Income allocated to the General Partner pursuant to this
subparagraph (i)(A) equals the cumulative Net Loss allocated to the General
Partner pursuant to subparagraph (ii)(E) below;

 

(B)                               Second, to the holders of any Partnership
Interests that are entitled to any preference in distribution upon liquidation
until the cumulative Net Income allocated under this subparagraph (i)(B) equals
the cumulative Net Loss allocated to such Partners under subparagraph (ii)(D);

 

(C)                               Third, to the holders of any Partnership Units
that are entitled to any preference in distribution in accordance with the
rights of any other class of Partnership Units until each such Partnership Unit
has been allocated, on a cumulative basis pursuant to this subparagraph (i)(C),
Net Income equal to the amount of distributions received which are attributable
to the preference of such class of Partnership Unit (and, within such class, pro
rata in proportion to the respective Percentage Interests as of the last day of
the period for which such allocation is made); and

 

(D)                               Fourth, to the Class A Special Unit Holder,
until the Class A Special Unit Holder has received an amount equal to the sum of
the distributions received or to be received pursuant to Section 5.02;

 

(E)                                Thereafter, with respect to Partnership Units
that are not entitled to any preference in distribution or with respect to which
distributions are not limited to any preference in distribution, pro rata to
each such class in accordance with the terms of such class (and, within such
class, pro rata in proportion to the respective Percentage Interests as of the
last day of the period for which such allocation is being made).

 

28

--------------------------------------------------------------------------------


 

(ii)                                  Net Loss.  Except as otherwise provided
herein, Net Loss for any Partnership Year or other applicable period shall be
allocated in the following order and priority:

 

(A)                               First, to each holder of Partnership Units in
proportion to and to the extent of the amount by which the cumulative Net Income
allocated to such Partner pursuant to subparagraph (i)(E) above exceeds, on a
cumulative basis, the sum of (a) distributions with respect to such Partnership
Units pursuant to clause (2) of Section 5.01 and (b) Net Loss allocated to such
Partner pursuant to this subparagraph (ii)(A);

 

(B)                               Second, in proportion to and to the extent of
the amount by which the cumulative Net Income allocated to such Class A Special
Unit Holder pursuant to subparagraph (i)(D) exceeds the sum of (1) distributions
with respect to the Class A Special Unit pursuant to Section 5.02 and (2) Net
Loss allocated to such Class A Special Unit Holder pursuant to this
subparagraph (ii)(B);

 

(C)                               Third, with respect to classes of Partnership
Units that are not entitled to any preference in distribution or with respect to
which distributions are not limited to any preference in distribution, pro rata
to each such class in accordance with the terms of such class (and within such
class, pro rata in proportion to the respective Percentage Interests as of the
last day of the period for which such allocation is being made); provided, that
Net Loss shall not be allocated to any Partner pursuant to this
subparagraph (ii)(C) to the extent that such allocation would cause such Partner
to have an Adjusted Capital Account Deficit (or increase any existing Adjusted
Capital Account Deficit) (determined in each case (1) with respect to a Partner
who also holds classes of Partnership Units that are entitled to any preferences
in distribution upon liquidation, by subtracting from such Partners’ Adjusted
Capital Account the amount of such preferred distribution to be made upon
liquidation and (2) by not including in the Partners’ Adjusted Capital Accounts
any amount that a Partner is obligated to contribute to the Partnership with
respect to any deficit in its Capital Account pursuant to Section 13.02(d)) at
the end of such Partnership Year or other applicable period; and

 

(D)                               Fourth, with respect to classes of Partnership
Units that are entitled to any preference in distribution upon liquidation, in
reverse order of the priorities of each such class (and within each such class,
pro rata in proportion to their respective Percentage Interests as of the last
day of the period for which such allocation is being made); provided, that Net
Loss shall not be allocated to any Partner pursuant to this
subparagraph (ii)(D) to the extent that such allocation would cause such Partner
to have an Adjusted Capital Account Deficit (or increase any existing Adjusted
Capital Account Deficit) (determined in each case by not including in the
Partners’ Adjusted Capital Accounts any amount that a Partner is obligated to
contribute to the Partnership with respect to any deficit in its Capital Account
pursuant to Section 13.02(d)) at the end of such Partnership Year or other
applicable period;

 

(E)                                Thereafter, to the General Partner.

 

(b)                                 Allocations to Reflect Issuance of
Additional Partnership Units.  In the event that the Partnership issues
additional Partnership Units pursuant to the provisions of Article IV hereof,
the General Partner may make such revisions to this Section 6.02 as it

 

29

--------------------------------------------------------------------------------


 

determines are necessary or desirable to reflect the terms of the issuance of
such additional Partnership Units.

 

Section 6.03.                          Additional Allocation Provisions. 
Notwithstanding the foregoing provisions of this Article VI:

 

(a)                                 Regulatory Allocations.

 

(i)                                     Minimum Gain Chargeback.  Except as
otherwise provided in Regulations Section 1.704-2(f), notwithstanding the
provisions of Section 6.02 hereof, or any other provision of this Article VI, if
there is a net decrease in Partnership Minimum Gain during any Partnership Year,
each Holder shall be specially allocated items of Partnership income and gain
for such year (and, if necessary, subsequent years) in an amount equal to such
Holder’s share of the net decrease in Partnership Minimum Gain, as determined
under Regulations Section 1.704-2(g).  Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Holder pursuant thereto.  The items to be allocated shall be
determined in accordance with Regulations Sections 1.704-2(f)(6) and
1.704-2(j)(2).  This Section 6.03(a)(i) is intended to qualify as a “minimum
gain chargeback” within the meaning of Regulations Section 1.704-2(f) and shall
be interpreted consistently therewith.

 

(ii)                                  Partner Minimum Gain Chargeback.  Except
as otherwise provided in Regulations Section 1.704-2(i)(4) or in
Section 6.03(a)(i) hereof, if there is a net decrease in Partner Minimum Gain
attributable to a Partner Nonrecourse Debt during any Partnership Year, each
Holder who has a share of the Partner Minimum Gain attributable to such Partner
Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Partnership income
and gain for such year (and, if necessary, subsequent years) in an amount equal
to such Holder’s share of the net decrease in Partner Minimum Gain attributable
to such Partner Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(4).  Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
General Partner, Limited Partner and other Holder pursuant thereto.  The items
to be so allocated shall be determined in accordance with Regulations
Sections 1.704-2(i)(4) and 1.704-2(j)(2).  This Section 6.03(a)(ii) is intended
to qualify as a “chargeback of partner nonrecourse debt minimum gain” within the
meaning of Regulations Section 1.704-2(i) and shall be interpreted consistently
therewith.

 

(iii)                               Nonrecourse Deductions and Partner
Nonrecourse Deductions.  Any Nonrecourse Deductions for any Partnership Year
shall be specially allocated to the Holders of OP Units in accordance with their
OP Units.  Any Partner Nonrecourse Deductions for any Partnership Year shall be
specially allocated to the Holder(s) who bears the economic risk of loss with
respect to the Partner Nonrecourse Debt to which such Partner Nonrecourse
Deductions are attributable, in accordance with Regulations Section 1.704-2(i).

 

(iv)                              Qualified Income Offset.  If any Holder
unexpectedly receives an adjustment, allocation or distribution described in
Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5), or (6), items of Partnership
income and gain shall be allocated, in accordance with Regulations
Section 1.704-1(b)(2)(ii)(d), to such Holder in an amount and manner sufficient
to eliminate, to

 

30

--------------------------------------------------------------------------------


 

the extent required by such Regulations, the Adjusted Capital Account Deficit of
such Holder as quickly as possible.  It is intended that this
Section 6.03(a)(iv) qualify and be construed as a “qualified income offset”
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

 

(v)                                 Gross Income Allocation.  In the event that
any Holder has an Adjusted Capital Account Deficit at the end of any Partnership
Year, each such Holder shall be specially allocated items of Partnership income
and gain in the amount of such excess to eliminate such deficit as quickly as
possible.

 

(vi)                              Section 754 Adjustment.  To the extent that an
adjustment to the adjusted tax basis of any Partnership asset pursuant to Code
Section 734(b) or Code Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Holder in complete liquidation of its interest in the
Partnership, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis), and such gain or loss shall be
specially allocated to the Holders in accordance with their Partnership Units in
the event that Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the
Holders to whom such distribution was made in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

 

(vii)                           Curative Allocations.  The allocations set forth
in Sections 6.03(a)(i), (ii), (iii), (iv), (v), and (vi) hereof (the “Regulatory
Allocations”) are intended to comply with certain regulatory requirements,
including the requirements of Regulations Sections 1.704-1(b) and 1.704-2. 
Notwithstanding the provisions of Section 6.01 hereof, the Regulatory
Allocations shall be taken into account in allocating other items of income,
gain, loss and deduction among the Holders of Partnership Units so that to the
extent possible without violating the requirements giving rise to the Regulatory
Allocations, the net amount of such allocations of other items and the
Regulatory Allocations to each Holder of a Partnership Unit shall be equal to
the net amount that would have been allocated to each such Holder if the
Regulatory Allocations had not occurred.

 

(b)                                 Gross Income Allocations in Year of
Liquidation.  In the Fiscal Year that the Partnership liquidates, if the
aggregate amount of distributions the Class A Special Unit Holder has received
or will receive pursuant to Section 5.01 exceeds the sum of (i) the aggregate
amount of Net Income allocated to the Class A Special Unit Holder pursuant to
Section 6.02(a)(i)(D) plus (ii) any amount that will be allocated to the Class A
Special Unit Holder pursuant to Section 6.02(a)(i)(D) in such Fiscal Year less
(iii) the aggregate Net Loss previously allocated to the Class A Special Unit
Holder pursuant to Section 6.02(a)(ii)(B) or that will be allocated to the
Class A Special Unit Holder pursuant to Section 6.02(a)(ii)(B) in such Fiscal
Year, the Class A Special Unit Holder shall be specially allocated items of
Partnership income and gain in the amount necessary to eliminate such deficit.

 

(c)                                  Allocation of Excess Nonrecourse
Liabilities.  The Partnership shall allocate “nonrecourse liabilities” (within
the meaning of Regulations Section 1.752-1(a)(2)) of the Partnership that are
secured by multiple Properties under any reasonable method chosen by the

 

31

--------------------------------------------------------------------------------


 

General Partner in accordance with Regulations Section 1.752-3(a)(3) and (b). 
The Partnership shall allocate “excess nonrecourse liabilities” of the
Partnership under any method approved under Regulations Section 1.752-3(a)(3) as
chosen by the General Partner.

 

(d)                                 Allocations to Reflect Outside Interests. 
Any income or loss to the Partnership associated with an Outside Interest shall
be specially allocated so as to take into account amounts received by, and
income or loss allocated to, the General Partner or any Affiliate of the General
Partner with respect to such Outside Interest so that the overall effect is to
allocate income or loss in the same manner as would have occurred had such
Outside Interest been held through the Partnership (treating any allocation in
respect of the Outside Interest as if such allocation had been made to the
General Partner).

 

Section 6.04.                          Tax Allocations.

 

(a)                                 In General.  Except as otherwise provided in
this Section 6.04, for income tax purposes under the Code and the Regulations
each Partnership item of income, gain, loss and deduction (collectively, “Tax
Items”) shall be allocated among the Holders of Partnership Units in the same
manner as its correlative item of “book” income, gain, loss or deduction is
allocated pursuant to Sections 6.02 and 6.03 hereof.

 

(b)                                 Allocations Respecting
Section 704(c) Revaluations.  Notwithstanding Section 6.04(a) hereof, Tax Items
with respect to Property that is contributed to the Partnership with a Gross
Asset Value that varies from its basis in the hands of the contributing Partner
immediately preceding the date of contribution shall be allocated among the
Holders of Partnership Units for income tax purposes pursuant to Regulations
promulgated under Code Section 704(c) so as to take into account such
variation.  The Partnership shall account for such variation under any method
approved under Code Section 704(c) and the applicable Regulations as chosen by
the General Partner.  In the event that the Gross Asset Value of any partnership
asset is adjusted pursuant to subsection (b) of the definition of “Gross Asset
Value” (provided in Article I hereof), subsequent allocations of Tax Items with
respect to such asset shall take account of the variation, if any, between the
adjusted basis of such asset and its Gross Asset Value in the same manner as
under Code Section 704(c) and the applicable Regulations or under any method
approved under Code Section 7.04(c) and the applicable Regulations as chosen by
the General Partner, including the aggregation methods applicable to securities
partnerships, to the extent applicable and to the extent the General Partner
decides to apply such methods.

 

ARTICLE VII

 

MANAGEMENT AND OPERATIONS OF BUSINESS

 

Section 7.01.                          Management.

 

(a)                                 Except as otherwise expressly provided in
this Agreement, all management powers over the business and affairs of the
Partnership are and shall be exclusively vested in the General Partner, and no
Limited Partner shall have any right to participate in or exercise control or
management power over the business and affairs of the Partnership.  The General
Partner may not be removed by the Limited Partners, except with the consent of
the General Partner.  In addition

 

32

--------------------------------------------------------------------------------


 

to the powers now or hereafter granted to a general partner of a limited
partnership under applicable law or that are granted to the General Partner
under any other provision of this Agreement, the General Partner, subject to the
other provisions hereof including Section 7.03, shall have full power and
authority to do all things deemed necessary or desirable by it to conduct the
business of the Partnership, to exercise all powers set forth in Section 3.02
hereof and to effectuate the purposes set forth in Section 3.01 hereof,
including, without limitation:

 

(i)                                     the making of any expenditures, the
lending or borrowing of money (including, without limitation, making prepayments
on loans and borrowing money or selling assets to permit the Partnership to make
distributions to its Partners in such amounts as will permit the General Partner
(so long as the General Partner desires to maintain or restore its qualification
as a REIT) to avoid the payment of any federal income tax (including, for this
purpose, any excise tax pursuant to Code Section 4981) and to make distributions
to its stockholders sufficient to permit the General Partner to maintain or
restore REIT qualification or otherwise to satisfy the REIT Requirements), the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness (including the securing
of same by deed to secure debt, mortgage, deed of trust or other lien or
encumbrance on the Partnership’s assets) and the incurring of any obligations
that it deems necessary for the conduct of the activities of the Partnership;

 

(ii)                                  the making of tax, regulatory and other
filings, or rendering of periodic or other reports to governmental or other
agencies having jurisdiction over the business or assets of the Partnership, the
registration of any class of securities of the Partnership under the Exchange
Act and the listing of any debt securities of the Partnership on any exchange;

 

(iii)                               subject to Section 11.02 hereof, the
acquisition, sale, lease, transfer, exchange or other disposition of any, all or
substantially all of the assets of the Partnership (including, but not limited
to, the exercise or grant of any conversion, option, privilege or subscription
right or any other right available in connection with any assets at any time
held by the Partnership) or the merger, consolidation, reorganization or other
combination of the Partnership with or into another entity;

 

(iv)                              the mortgage, pledge, encumbrance or
hypothecation of any assets of the Partnership, the use of the assets of the
Partnership (including, without limitation, cash on hand) for any purpose
consistent with the terms of this Agreement and on any terms that it sees fit,
including, without limitation, the financing of the operations and activities of
the General Partner, the Partnership or any of the Partnership’s Subsidiaries,
the lending of funds to other Persons (including, without limitation, the
Partnership’s Subsidiaries) and the repayment of obligations of the Partnership,
its Subsidiaries and any other Person in which the Partnership has an equity
investment, and the making of capital contributions to and equity investments in
the Partnership’s Subsidiaries;

 

(v)                                 the use of the assets of the Partnership
(including, without limitation, cash on hand) for any purpose consistent with
the terms of this Agreement and on any terms it sees fit, including, without
limitation, the financing of the conduct of the operations of the General
Partner, the Partnership or any of the Partnership’s Subsidiaries, the lending
of funds to other Persons (including, without limitation, the General Partner
and its Subsidiaries and the

 

33

--------------------------------------------------------------------------------


 

Partnership’s Subsidiaries) and the repayment of obligations of the Partnership
and its Subsidiaries and any other Person in which the Partnership has an equity
investment and the making of capital contributions to its Subsidiaries;

 

(vi)                              the management, operation, leasing,
landscaping, repair, alteration, demolition, replacement or improvement of any
Property, including, without limitation, any Contributed Property, or other
asset of the Partnership or any Subsidiary, whether pursuant to a Services
Agreement or otherwise;

 

(vii)                           the negotiation, execution and performance of
any contracts, leases, conveyances or other instruments that the General Partner
considers useful or necessary to the conduct of the Partnership’s operations or
the implementation of the General Partner’s powers under this Agreement,
including contracting with contractors, developers, consultants, accountants,
legal counsel, other professional advisors and other agents and the payment of
their expenses and compensation out of the Partnership’s assets;

 

(viii)                        the distribution of Partnership cash or other
Partnership assets in accordance with this Agreement, the holding, management,
investment and reinvestment of cash and other assets of the Partnership and the
collection and receipt of revenues, rents and income of the Partnership;

 

(ix)                              the maintenance of such insurance for the
benefit of the Partnership and the Partners as the General Partner deems
necessary or appropriate, including, without limitation, (i) casualty, liability
and other insurance on the Properties and (ii) liability insurance for the
Indemnitees hereunder;

 

(x)                                 the formation of, or acquisition of an
interest in, and the contribution of property to, any further limited or general
partnerships, limited liability companies, joint ventures or other relationships
that the General Partner deems desirable (including, without limitation, the
acquisition of interests in, and the contributions of property to, any
Subsidiary and any other Person in which it has an equity investment from time
to time); provided, however, that as long as the General Partner has determined
to continue to qualify as a REIT, the General Partner may not engage in any such
formation, acquisition or contribution that would cause it to fail to qualify as
a REIT within the meaning of Code Section 856(a) (so long as the General Partner
desires to maintain its qualification as a REIT);

 

(xi)                              the filing of applications, communicating and
otherwise dealing with any and all governmental agencies having jurisdiction
over, or in any way affecting, the Partnership’s assets or any other aspect of
the Partnership business;

 

(xii)                           the control of any matters affecting the rights
and obligations of the Partnership, including the settlement, compromise,
submission to arbitration or any other form of dispute resolution, or
abandonment, of any claim, cause of action, liability, debt or damages, due or
owing to or from the Partnership, the commencement or defense of suits, legal
proceedings, administrative proceedings, arbitrations or other forms of dispute
resolution, and the representation of the Partnership in all suits or legal
proceedings, administrative proceedings, arbitrations or other

 

34

--------------------------------------------------------------------------------


 

forms of dispute resolution, the incurring of legal expense, and the
indemnification of any Person against liabilities and contingencies to the
extent permitted by law;

 

(xiii)                        the undertaking of any action in connection with
the Partnership’s direct or indirect investment in any Subsidiary or any other
Person (including, without limitation, the contribution or loan of funds by the
Partnership to such Persons);

 

(xiv)                       except as otherwise specifically set forth in this
Agreement, the determination of the fair market value of any Partnership
property distributed in-kind using such reasonable method of valuation as it may
adopt; provided, that such methods are otherwise consistent with the
requirements of this Agreement;

 

(xv)                          the enforcement of any rights against any Partner
pursuant to representations, warranties, covenants and indemnities relating to
such Partner’s contribution of property or assets to the Partnership;

 

(xvi)                       the exercise, directly or indirectly, through any
attorney-in-fact acting under a general or limited power-of-attorney, of any
right, including the right to vote, appurtenant to any asset or investment held
by the Partnership;

 

(xvii)                    the exercise of any of the powers of the General
Partner enumerated in this Agreement on behalf of or in connection with any
Subsidiary of the Partnership or any other Person in which the Partnership has a
direct or indirect interest, or jointly with any such Subsidiary or other
Person;

 

(xviii)                 the exercise of any of the powers of the General Partner
enumerated in this Agreement on behalf of any Person in which the Partnership
does not have an interest, pursuant to contractual or other arrangements with
such Person;

 

(xix)                       the making, execution and delivery of any and all
deeds, leases, notes, deeds to secure Debt, mortgages, deeds of trust, security
agreements, conveyances, contracts, guarantees, warranties, indemnities,
waivers, releases or legal instruments or agreements in writing necessary or
appropriate in the judgment of the General Partner for the accomplishment of any
of the powers of the General Partner enumerated in this Agreement;

 

(xx)                          the issuance of additional Partnership Units, as
appropriate and in the General Partner’s sole and absolute discretion, in
connection with Capital Contributions by Additional Limited Partners and
additional Capital Contributions by Partners pursuant to Article IV hereof;

 

(xxi)                       the selection and dismissal of employees (including,
without limitation, employees having titles or offices such as president, vice
president, secretary and treasurer), and agents, outside attorneys, accountants,
consultants and contractors of the Partnership or the General Partner, the
determination of their compensation and other terms of employment or hiring and
the delegation to any such employees the authority to conduct the business of
the Partnership in accordance with the terms of this Agreement;

 

35

--------------------------------------------------------------------------------


 

(xxii)                    the distribution of cash to acquire Partnership Units
held by a Limited Partner in connection with a Limited Partner’s exercise of its
Redemption right under Section 8.06 hereof;

 

(xxiii)                 the amendment and restatement of Exhibit A hereto to
reflect accurately at all times the Capital Contributions and Percentage
Interests of the Partners as the same are adjusted from time to time to the
extent necessary to reflect redemptions, Capital Contributions, the issuance of
Partnership Units, the admission of any Additional Limited Partner or any
Substituted Limited Partner or otherwise, which amendment and restatement,
notwithstanding anything in this Agreement to the contrary, shall not be deemed
an amendment to this Agreement, as long as the matter or event being reflected
in Exhibit A hereto otherwise is authorized by this Agreement;

 

(xxiv)                the determination regarding whether a payment to a Partner
who exercises its Redemption Right under Section 8.06 that is assumed by the
General Partner will be paid in the form of the Cash Amount or the REIT Shares
Amount, except as such determination may be limited by Section 8.06;

 

(xxv)                   the collection and receipt of revenues and income of the
Partnership;

 

(xxvi)                the registration of any class of securities of the
Partnership under the Securities Act or the Exchange Act, and the listing of any
debt securities of the Partnership on any exchange;

 

(xxvii)             an election to dissolve the Partnership pursuant to
Section 13.01(b) hereof; and

 

(xxviii)                the taking of any action necessary or appropriate to
enable the General Partner to qualify as a REIT (so long as the General Partner
desires to maintain its qualification as a REIT).

 

(b)                                 Each of the Limited Partners agrees that,
except as provided in Section 7.03 hereof, the General Partner is authorized to
execute, deliver and perform the above-mentioned agreements and transactions on
behalf of the Partnership without any further act, approval or vote of the
Partners, notwithstanding any other provision of this Agreement, the Act or any
applicable law, rule or regulation.

 

(c)                                  At all times from and after the Effective
Date, the General Partner may cause the Partnership to establish and maintain
working capital and other reserves in such amounts as the General Partner, in
its sole and absolute discretion, deems appropriate and reasonable from time to
time.

 

(d)                                 In exercising its authority under this
Agreement, the General Partner may, but shall be under no obligation to, take
into account the tax consequences to any Partner (including the General Partner)
of any action taken (or not taken) by it.  Except as may be provided in a
separate written agreement between the Partnership and the Limited Partners, the
General Partner and the Partnership shall not have liability to a Limited
Partner under any circumstances as a result of an income tax liability incurred
by such Limited Partner as a result of an action (or inaction) by

 

36

--------------------------------------------------------------------------------


 

the General Partner pursuant to its authority under this Agreement provided,
that the General Partner has acted in good faith and pursuant to its authority
under this Agreement.

 

Section 7.02.                          Certificate of Limited Partnership.  To
the extent that such action is determined by the General Partner to be
reasonable and necessary or appropriate, the General Partner shall file
amendments to and restatements of the Certificate and do all the things to
maintain the Partnership as a limited partnership (or a partnership in which the
limited partners have limited liability) under the laws of the State of Delaware
and each other state, the District of Columbia or any other jurisdiction, in
which the Partnership may elect to do business or own property.  Except as
otherwise required under the Act, the General Partner shall not be required,
before or after filing, to deliver or mail a copy of the Certificate or any
amendment thereto to any Limited Partner.  The General Partner shall use all
reasonable efforts to cause to be filed such other certificates or documents as
may be reasonable and necessary or appropriate for the formation, continuation,
qualification and operation of a limited partnership (or a partnership in which
the limited partners have limited liability to the extent provided by applicable
law) in the State of Delaware and any other state, or the District of Columbia
or other jurisdiction, in which the Partnership may elect to do business or own
property.

 

Section 7.03.                          Restrictions on General Partner’s
Authority.

 

(a)                                 The General Partner may not take any action
in contravention of an express prohibition or limitation of this Agreement
without the written consent of a Majority in Interest of the Outside Limited
Partners and may not perform any act that would subject a Limited Partner to
liability as a general partner in any jurisdiction or any other liability except
as provided herein or under the Act.

 

(b)                                 The General Partner shall not, without the
written consent of a Majority in Interest of the Limited Partners, terminate
this Agreement.

 

(c)                                  The General Partner shall have the
exclusive power, without the prior consent of the Limited Partners, to amend
this Agreement, including, without limitation, as may be required to facilitate
or implement any of the following purposes:

 

(i)                                     to add to the obligations of the General
Partner or surrender any right or power granted to the General Partner or any
Affiliate of the General Partner for the benefit of the Limited Partners;

 

(ii)                                  to reflect the admission, substitution or
withdrawal of Partners or the termination of the Partnership in accordance with
this Agreement, and to amend Exhibit A in connection with such admission,
substitution or withdrawal;

 

(iii)                               to reflect a change that is of an
inconsequential nature or does not adversely affect the Limited Partners in any
material respect, or to cure any ambiguity, correct or supplement any provision
in this Agreement not inconsistent with law or with other provisions, or make
other changes with respect to matters arising under this Agreement that will not
be inconsistent with law or with the provisions of this Agreement;

 

37

--------------------------------------------------------------------------------


 

(iv)                              to satisfy any requirements, conditions or
guidelines contained in any order, directive, opinion, ruling or regulation of a
federal or state agency or contained in federal or state law;

 

(v)                                 to set forth in this Agreement the
designations, rights, powers, duties and preferences of the holders of any
additional Partnership Units issued pursuant to this Agreement;

 

(vi)                              (a) to reflect such changes as are reasonably
necessary for the General Partner to maintain or restore its qualification as a
REIT or to satisfy the REIT Requirements; or (b) to reflect the Transfer of all
or any part of a Partnership Interest among the General Partner and any
Qualified REIT Subsidiary;

 

(vii)                           to modify either or both the manner in which
items of Net Income or Net Loss are allocated pursuant to Article VI or the
manner in which Capital Accounts are adjusted, computed or maintained (but only
to the extent set forth in the definition of “Capital Account” or contemplated
by the Code or the Regulations);

 

(viii)                        to issue additional Partnership Interests in
accordance with Section 4.02;

 

(ix)                              (A) to the extent that the General Partner has
elected that the assets of the Partnership should not constitute “plan assets”
for purposes of ERISA to take such actions as may be necessary or appropriate to
avoid the assets of the Partnership being treated for any purpose of ERISA or
Section 4975 of the Code as assets of any “employee benefit plan” as defined in
and subject to ERISA or of any plan or account subject to Section 4975 of the
Code (or any corresponding provisions of succeeding law) or (B) to avoid the
Partnership’s engaging in a prohibited transaction as defined in Section 406 of
ERISA or Section 4975(c) of the Code; and

 

(x)                                 to reflect any other modification to this
Agreement as is reasonably necessary for the business or operations of the
Partnership or the General Partner.

 

The General Partner will provide notice to the Limited Partners whenever any
action under this Section 7.03(c) is taken.

 

(d)                                 No action may be taken by the General
Partner, without the consent of each Partner adversely affected thereby, if such
action would (i) convert a Limited Partner Interest in the Partnership into a
General Partner Interest (except as a result of the General Partner acquiring
such Partnership Interest), or (ii) modify the limited liability of a Limited
Partner.

 

(e)                                  To the extent the assets of the Partnership
constitute “plan assets” for purposes of ERISA, the General Partner Parties
shall, as applicable, administer the Partnership subject to the requirements of
ERISA.

 

Section 7.04.                          Reimbursement of the General Partner.

 

(a)                                 Except as provided in this Section 7.04 and
elsewhere in this Agreement (including the provisions of Articles V and VI
regarding distributions, payments and allocations

 

38

--------------------------------------------------------------------------------


 

to which it may be entitled), the General Partner shall not be compensated for
its services as general partner of the Partnership.

 

(b)                                 The Partnership shall be responsible for and
shall pay all the administrative and operating costs and expenses incurred by
the Partnership in acquiring and holding the General Partner’s assets, and the
General Partner’s administrative costs and expenses, and such expenses will be
treated as expenses of the Partnership.  Such expenses will include:

 

(i)                                     all expenses relating to the General
Partner’s formation and continuity of existence;

 

(ii)                                  all expenses relating to any offerings and
registrations of securities;

 

(iii)                               all expenses associated with the General
Partner’s preparation and filing of any periodic reports under federal, state or
local laws or regulations;

 

(iv)                              all expenses associated with the General
Partner’s compliance with applicable laws, rules and regulations; and

 

(v)                                 all other operating or administrative costs
of the General Partner’s incurred in the ordinary course of its business.

 

The General Partner is hereby authorized to pay compensation for accounting,
administrative, legal, technical, management and other services rendered to the
Partnership.  Except to the extent provided in this Agreement, the General
Partner and its Affiliates shall be reimbursed on a monthly basis, or such other
basis as the General Partner may determine in its sole and absolute discretion,
for all expenses that the General Partner and its Affiliates incur relating to
the ownership and operation of, or for the benefit of, the Partnership
(including, without limitation, administrative expenses); provided, that the
amount of any such reimbursement shall be reduced by any interest earned by the
General Partner with respect to bank accounts or other instruments or accounts
held by it on behalf of the Partnership.  The Partners acknowledge that all such
expenses of the General Partner are deemed to be for the benefit of the
Partnership.  Such reimbursement shall be in addition to any reimbursement made
as a result of indemnification pursuant to Section 7.07 hereof.  In the event
that certain expenses are incurred for the benefit of the Partnership and other
entities (including the General Partner), such expenses will be allocated to the
Partnership and such other entities in such a manner as the General Partner in
its sole and absolute discretion deems fair and reasonable.  All payments and
reimbursements hereunder shall be characterized for federal income tax purposes
as expenses of the Partnership incurred on its behalf, and not as expenses of
the General Partner.

 

(c)                                  If the General Partner shall elect to
purchase from its stockholders REIT Shares for the purpose of delivering such
REIT Shares to satisfy an obligation under any dividend reinvestment program
adopted by the General Partner, any employee stock purchase plan adopted by the
General Partner or any similar obligation or arrangement undertaken by the
General Partner in the future or for the purpose of retiring such REIT Shares,
the purchase price paid by the General Partner for such REIT Shares and any
other expenses incurred by the General Partner in connection with such purchase
shall be considered expenses of the Partnership and shall be advanced to the
General Partner or reimbursed to the General Partner, subject to the condition
that:  (1) if such

 

39

--------------------------------------------------------------------------------


 

REIT Shares subsequently are sold by the General Partner, the General Partner
shall pay or cause to be paid to the Partnership any proceeds received by the
General Partner for such REIT Shares (which sales proceeds shall include the
amount of dividends reinvested under any dividend reinvestment or similar
program; provided, that a transfer of REIT Shares for Partnership Units pursuant
to Section 8.06 would not be considered a sale for such purposes); and (2) if
such REIT Shares are not retransferred by the General Partner within 30 days
after the purchase thereof, or the General Partner otherwise determines not to
retransfer such REIT Shares, the General Partner shall cause the Partnership to
redeem a number of Partnership Units held by the General Partner equal to the
number of such REIT Shares, as adjusted (x) pursuant to Section 7.07 (in the
event the General Partner acquires material assets, other than on behalf of the
Partnership) and (y) for stock dividends and distributions, stock splits and
subdivisions, reverse stock splits and combinations, distributions of rights,
warrants or options, and distributions of evidences of indebtedness or assets
relating to assets not received by the General Partner pursuant to a pro rata
distribution by the Partnership (in which case such advancement or reimbursement
of expenses shall be treated as having been made as a distribution in redemption
of such number of Partnership Units held by the General Partner).

 

(d)                                 As set forth in Section 4.02, the General
Partner shall be treated as having made a Capital Contribution in the amount of
all expenses that it incurs relating to its offering of REIT Shares, Preferred
Shares, Junior Shares or New Securities.

 

(e)                                  If and to the extent any reimbursements to
the General Partner pursuant to this Section 7.04 constitute gross income of the
General Partner (as opposed to the repayment of advances made by the General
Partner on behalf of the Partnership), such amounts shall constitute guaranteed
payments with respect to capital within the meaning of Code Section 707(c),
shall be treated consistently therewith by the Partnership and all Partners, and
shall not be treated as distributions for purposes of computing the Partners’
Capital Accounts.

 

Section 7.05.                          Outside Activities of the General
Partner.  Without limiting the other powers granted to the General Partner under
this Agreement, the General Partner and its officers, directors, employees,
agents, trustees, Affiliates and members shall be entitled to and may have
business interests and engage in business activities in addition to those
relating to the Partnership, including business interests and activities that
are in direct or indirect competition with the Partnership or that are enhanced
by the activities of the Partnership.  Neither the Partnership nor any Partner
shall have any rights by virtue of this Agreement in any business ventures of
the General Partner.

 

Section 7.06.                          Contracts with Affiliates.

 

(a)                                 The Partnership may lend or contribute funds
or other assets to its Subsidiaries or other Persons in which it has an equity
investment, and such Persons may borrow funds from the Partnership, on terms and
conditions established in the sole and absolute discretion of the General
Partner.  The foregoing authority shall not create any right or benefit in favor
of any Subsidiary or any other Person.

 

(b)                                 The Partnership may transfer assets to joint
ventures, limited liability companies, partnerships, corporations, business
trusts or other business entities in which it is or

 

40

--------------------------------------------------------------------------------


 

thereby becomes a participant upon such terms and subject to such conditions
consistent with this Agreement and applicable law as the General Partner, in its
sole and absolute discretion, believes to be advisable.

 

(c)                                  Except as expressly permitted by this
Agreement, neither the General Partner nor any of its Affiliates shall sell,
transfer or convey any property to the Partnership, directly or indirectly,
except pursuant to transactions that are determined by the General Partner in
good faith to be fair and reasonable.

 

(d)                                 The General Partner, in its sole and
absolute discretion and without the approval of the Limited Partners, may
propose and adopt on behalf of the Partnership employee benefit plans funded by
the Partnership for the benefit of employees of the General Partner, the
Partnership, Subsidiaries of the Partnership or any Affiliate of any of them in
respect of services performed, directly or indirectly, for the benefit of the
Partnership or any of the Partnership’s Subsidiaries.

 

(e)                                  The General Partner is expressly authorized
to enter into, in the name and on behalf of the Partnership, any Services
Agreement with Affiliates of any of the Partnership or the General Partner, on
such terms as the General Partner, in its sole and absolute discretion, believes
are advisable.

 

Section 7.07.                          Indemnification.

 

(a)                                 To the fullest extent permitted by
applicable law, the Partnership shall indemnify each Indemnitee from and against
any and all losses, claims, damages, liabilities (whether joint or several),
expenses (including, without limitation, attorney’s fees and other legal fees
and expenses), judgments, fines, settlements and other amounts arising from any
and all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, that relate to the operations of the
Partnership (“Actions”) as set forth in this Agreement in which such Indemnitee
may be involved, or is threatened to be involved, as a party or otherwise;
provided, however, that the Partnership shall not indemnify an Indemnitee
(1) for willful misconduct or a knowing violation of the law, (2) for any
transaction for which such Indemnitee received an improper personal benefit in
violation or breach of any provision of this Agreement, or (3) in the case of
any criminal proceeding, the Indemnitee had reasonable cause to believe that the
act or omission was unlawful.  Without limitation, the foregoing indemnity shall
extend to any liability of any Indemnitee, pursuant to a loan guaranty or
otherwise, for any indebtedness of the Partnership or any Subsidiary of the
Partnership (including, without limitation, any indebtedness which the
Partnership or any Subsidiary of the Partnership has assumed or taken subject
to), and the General Partner is hereby authorized and empowered, on behalf of
the Partnership, to enter into one or more indemnity agreements consistent with
the provisions of this Section 7.07 in favor of any Indemnitee having or
potentially having liability for any such indebtedness.  The termination of any
proceeding by judgment, order or settlement does not create a presumption that
the Indemnitee did not meet the requisite standard of conduct set forth in this
Section 7.07(a).  The termination of any proceeding by conviction of an
Indemnitee or upon a plea of nolo contendere or its equivalent by an Indemnitee,
or an entry of an order of probation against an Indemnitee prior to judgment,
does not create a presumption that such Indemnitee acted in a manner contrary to
that specified in this Section 7.07(a) with respect to the subject matter of
such proceeding.  Any

 

41

--------------------------------------------------------------------------------


 

indemnification pursuant to this Section 7.07 shall be made only out of the
assets of the Partnership and any insurance proceeds from the liability policy
covering the General Partner and any Indemnitees, and neither the General
Partner nor any Limited Partner shall have any obligation to contribute to the
capital of the Partnership or otherwise provide funds to enable the Partnership
to fund its obligations under this Section 7.07.

 

(b)                                 To the fullest extent permitted by law,
expenses incurred by an Indemnitee who is a party to a proceeding or otherwise
subject to or the focus of or is involved in any Action shall be paid or
reimbursed by the Partnership as incurred by the Indemnitee in advance of the
final disposition of the Action upon receipt by the Partnership of (1) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 7.07(b) has been met and (2) a written undertaking by
or on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.

 

(c)                                  The indemnification provided by this
Section 7.07 shall be in addition to any other rights to which an Indemnitee or
any other Person may be entitled under any agreement, pursuant to any vote of
the Partners, as a matter of law or otherwise, and shall continue as to an
Indemnitee who has ceased to serve in such capacity and shall inure to the
benefit of the heirs, successors, assigns and administrators of the Indemnitee
unless otherwise provided in a written agreement with such Indemnitee or in the
writing pursuant to which such Indemnitee is indemnified.

 

(d)                                 The Partnership may, but shall not be
obligated to, purchase and maintain insurance, on behalf of any of the
Indemnitees and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.

 

(e)                                  Any liabilities which an Indemnitee incurs
as a result of acting on behalf of the Partnership or the General Partner
(whether as a fiduciary or otherwise) in connection with the operation,
administration or maintenance of an employee benefit plan or any related trust
or funding mechanism (whether such liabilities are in the form of excise taxes
assessed by the IRS, penalties assessed by the Department of Labor, restitutions
to such a plan or trust or other funding mechanism or to a participant or
beneficiary of such plan, trust or other funding mechanism, or otherwise) shall
be treated as liabilities or judgments or fines under this Section 7.07, unless
such liabilities arise as a result of (1) such Indemnitee’s intentional
misconduct or knowing violation of the law, (2) any transaction in which such
Indemnitee received a personal benefit in violation or breach of any provision
of this Agreement or applicable law, or (3) in the case of any criminal
proceeding, the Indemnitee had reasonable cause to believe that the act or
omission was unlawful.

 

(f)                                   In no event may an Indemnitee subject any
of the Partners to personal liability by reason of the indemnification
provisions set forth in this Agreement.

 

(g)                                  An Indemnitee shall not be denied
indemnification in whole or in part under this Section 7.07 because the
Indemnitee had an interest in the transaction with respect to which

 

42

--------------------------------------------------------------------------------


 

the indemnification applies if the transaction was otherwise permitted by the
terms of this Agreement.

 

(h)                                 The provisions of this Section 7.07 are for
the benefit of the Indemnitees, their heirs, successors, assigns and
administrators and shall not be deemed to create any rights for the benefit of
any other Persons.  Any amendment, modification or repeal of this Section 7.07
or any provision hereof shall be prospective only and shall not in any way
affect the obligations of the Partnership or the limitations on the
Partnership’s liability to any Indemnitee under this Section 7.07 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

 

(i)                                     If and to the extent any payments to the
General Partner pursuant to this Section 7.07 constitute gross income to the
General Partner (as opposed to the repayment of advances made on behalf of the
Partnership) such amounts shall be treated as “guaranteed payments” for the use
of capital within the meaning of Code Section 707(c), shall be treated
consistently therewith by the Partnership and all Partners, and shall not be
treated as distributions for purposes of computing the Partners’ Capital
Accounts.

 

Section 7.08.                          Liability of the General Partner.

 

(a)                                 Notwithstanding anything to the contrary set
forth in this Agreement, neither the General Partner or any of its members or
officers shall be liable or accountable in damages or otherwise to the
Partnership, any Partners or any Assignees for losses sustained, liabilities
incurred or benefits not derived as a result of errors in judgment or mistakes
of fact or law or of any act or omission if the General Partner or such member,
director or officer acted in good faith.

 

(b)                                 The Limited Partners expressly acknowledge
that the General Partner is acting for the benefit of the Partnership, the
Limited Partners and its own stockholders collectively and that the General
Partner is under no obligation to give priority to the separate interests of the
Limited Partners or its own stockholders (including, without limitation, the tax
consequences to Limited Partners, Assignees or its own stockholders) in deciding
whether to cause the Partnership to take (or decline to take) any actions.  If
there is a conflict between the interests of the stockholders of the General
Partner on one hand and the Limited Partners on the other, the Limited Partners
expressly acknowledge that the General Partner will fulfill its fiduciary duties
to such Limited Partners by acting in the best interests of the stockholders of
the General Partner.  The General Partner shall not be liable under this
Agreement to the Partnership or to any Partner for monetary damages for losses
sustained, liabilities incurred, or benefits not derived by Limited Partners in
connection with such decisions; provided, that the General Partner has acted in
good faith.

 

(c)                                  Subject to its obligations and duties as
General Partner set forth in Section 7.01(a) hereof, the General Partner may
exercise any of the powers granted to it by this Agreement and perform any of
the duties imposed upon it hereunder either directly or by or through its
employees or agents (subject to the supervision and control of the General
Partner).

 

43

--------------------------------------------------------------------------------


 

The General Partner shall not be responsible for any misconduct or negligence on
the part of any such agent appointed by it in good faith.

 

(d)                                 To the extent that, at law or in equity, the
General Partner has duties (including fiduciary duties) and liabilities relating
thereto to the Partnership or the Limited Partners, the General Partner shall
not be liable to the Partnership or to any other Partner for its good faith
reliance on the provisions of this Agreement.

 

(e)                                  Notwithstanding anything herein to the
contrary, except for fraud, willful misconduct or gross negligence, or pursuant
to any express indemnities given to the Partnership by any Partner pursuant to
any other written instrument, no Partner shall have any personal liability
whatsoever, to the Partnership or to the other Partner(s), for the debts or
liabilities of the Partnership or the Partnership’s obligations hereunder, and
the full recourse of the other Partner(s) shall be limited to the interest of
that Partner in the Partnership.  To the fullest extent permitted by law, no
officer, or member of the General Partner shall be liable to the Partnership for
money damages except for (1) active and deliberate dishonesty established by a
nonappealable final judgment or (2) actual receipt of an improper benefit or
profit in money, property or services.  Without limitation of the foregoing, and
except for fraud, willful misconduct or gross negligence, or pursuant to any
such express indemnity, no property or assets of any Partner, other than its
interest in the Partnership, shall be subject to levy, execution or other
enforcement procedures for the satisfaction of any judgment (or other judicial
process) in favor of any other Partner(s) and arising out of, or in connection
with, this Agreement.  This Agreement is executed by the members of the General
Partner solely as members of the same and not in their own individual
capacities.

 

(f)                                   Any amendment, modification or repeal of
this Section 7.08 or any provision hereof shall be prospective only and shall
not in any way affect the limitations on the General Partner’s, and its
officers’ and members’, liability to the Partnership and the Limited Partners
under this Section 7.08 as in effect immediately prior to such amendment,
modification or repeal with respect to claims arising from or relating to
matters occurring, in whole or in part, prior to such amendment, modification or
repeal, regardless of when such claims may arise or be asserted.

 

Section 7.09.                          Other Matters Concerning the General
Partner.

 

(a)                                 The General Partner may rely and shall be
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order, bond,
debenture or other paper or document believed by it in good faith to be genuine
and to have been signed or presented by the proper party or parties.

 

(b)                                 The General Partner may consult with legal
counsel, accountants, appraisers, management consultants, investment bankers,
architects, engineers, environmental consultants and other consultants and
advisers selected by it, and any act taken or omitted to be taken in reliance
upon the opinion of such Persons as to matters that the General Partner
reasonably believe to be within such Person’s professional or expert competence
shall be conclusively presumed to have been done or omitted in good faith and in
accordance with such opinion.

 

44

--------------------------------------------------------------------------------


 

(c)                                  The General Partner shall have the right,
in respect of any of its powers or obligations hereunder, to act through any of
its duly authorized officers and a duly appointed attorney or
attorneys-in-fact.  Each such attorney shall, to the extent provided by the
General Partner in the power of attorney, have full power and authority to do
and perform all and every act and duty that is permitted or required to be done
by the General Partner hereunder.

 

(d)                                 Notwithstanding any other provision of this
Agreement or the Act, any action of the General Partner on behalf of the
Partnership or any decision of the General Partner to refrain from acting on
behalf of the Partnership, undertaken in the good faith belief that such action
or omission is necessary or advisable in order (1) to protect the ability of the
General Partner to continue to qualify as a REIT, (2) for the General Partner
otherwise to satisfy the REIT Requirements, or (3) to avoid the General Partner
incurring any taxes under Code Section 857 or Code Section 4981, is expressly
authorized under this Agreement and is deemed approved by all of the Limited
Partners.

 

Section 7.10.                          Title to Partnership Assets.  Title to
Partnership assets, whether real, personal or mixed and whether tangible or
intangible, shall be deemed to be owned by the Partnership as an entity, and no
Partner, individually or collectively with other Partners or Persons, shall have
any ownership interest in such Partnership assets or any portion thereof.  Title
to any or all of the Partnership assets may be held in the name of the
Partnership, the General Partner or one or more nominees, as the General Partner
may determine, including Affiliates of the General Partner.  The General Partner
hereby declares and warrants that any Partnership assets for which legal title
is held in the name of the General Partner or any nominee or Affiliate of the
General Partner shall be held by the General Partner for the use and benefit of
the Partnership in accordance with the provisions of this Agreement.  All
Partnership assets shall be recorded as the property of the Partnership in its
books and records, irrespective of the name in which legal title to such
Partnership assets is held.

 

Section 7.11.                          Reliance by Third Parties. 
Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner has
full power and authority, without the consent or approval of any other Partner
or Person, to encumber, sell or otherwise use in any manner any and all assets
of the Partnership and to enter into any contracts on behalf of the Partnership,
and take any and all actions on behalf of the Partnership, and such Person shall
be entitled to deal with the General Partner as if it were the Partnership’s
sole party in interest, both legally and beneficially.  Each Limited Partner
hereby waives any and all defenses or other remedies that may be available
against such Person to contest, negate or disaffirm any action of the General
Partner in connection with any such dealing.  In no event shall any Person
dealing with the General Partner or its representatives be obligated to
ascertain that the terms of this Agreement have been complied with or to inquire
into the necessity or expediency of any act or action of the General Partner or
its representatives.  Each and every certificate, document or other instrument
executed on behalf of the Partnership by the General Partner or its
representatives shall be conclusive evidence in favor of any and every Person
relying in good faith thereon or claiming thereunder that (1) at the time of the
execution and delivery of such certificate, document or instrument, this
Agreement was in full force and effect, (2) the Person executing and delivering
such certificate, document or instrument was duly authorized and empowered to do
so for and on behalf of the Partnership, and (3) such certificate, document or

 

45

--------------------------------------------------------------------------------


 

instrument was duly executed and delivered in accordance with the terms and
provisions of this Agreement and is binding upon the Partnership.

 

ARTICLE VIII

 

RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

 

Section 8.01.                          Limitation of Liability.  The Limited
Partners shall have no liability under this Agreement (other than for breach
thereof) except as expressly provided in Section 10.04, 13.02(d) or under the
Act.

 

Section 8.02.                          Management of Business.  No Limited
Partner or Assignee (other than the General Partner, any of its Affiliates or
any officer, member, employee, partner, agent or director of the General
Partner, the Partnership or any of their Affiliates, in their capacity as such)
shall take part in the operations, management or control (within the meaning of
the Act) of the Partnership’s business, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership.  The transaction of any such business by the General Partner, any
of its Affiliates or any officer, director, member, employee, partner, agent,
representative, stockholder or trustee of the General Partner, the Partnership
or any of their Affiliates, in their capacity as such, shall not affect, impair
or eliminate the limitations on the liability of the Limited Partners or
Assignees under this Agreement.

 

Section 8.03.                          Outside Activities of Limited Partners. 
Subject to any agreements entered into pursuant to Section 7.06(e) hereof and
any other agreements entered into by a Limited Partner or its Affiliates with
the General Partner, the Partnership or any Affiliate thereof (including,
without limitation, any employment agreement), any Limited Partner and any
Assignee, officer, director, employee, agent, trustee, Affiliate, member or
shareholder of any Limited Partner shall be entitled to and may have business
interests and engage in business activities in addition to those relating to the
Partnership, including business interests and activities that are in direct or
indirect competition with the Partnership or that are enhanced by the activities
of the Partnership.  Neither the Partnership nor any Partner shall have any
rights by virtue of this Agreement in any business ventures of any Limited
Partner or Assignee.  Subject to such agreements, none of the Limited Partners
nor any other Person shall have any rights by virtue of this Agreement or the
partnership relationship established hereby in any business ventures of any
other Person (other than the General Partner, to the extent expressly provided
herein), and such Person shall have no obligation pursuant to this Agreement,
subject to Section 7.06(e) hereof and any other agreements entered into by a
Limited Partner or its Affiliates with the General Partner, the Partnership or
any Affiliate thereof, to offer any interest in any such business ventures to
the Partnership, any Limited Partner or any such other Person, even if such
opportunity is of a character that, if presented to the Partnership, any Limited
Partner or such other Person, could be taken by such Person.

 

Section 8.04.                          Return of Capital.  Except pursuant to
the rights of Redemption set forth in Section 8.06 hereof, no Limited Partner
shall be entitled to the withdrawal or return of its Capital Contribution,
except to the extent of distributions made pursuant to this Agreement, upon
termination of the Partnership as provided herein or upon a merger of the
General Partner or a sale by the General Partner of all or substantially all of
its assets pursuant to Section 7.01(a)(iii) hereof.  Except to the extent
provided in Article VI hereof or otherwise expressly provided in this

 

46

--------------------------------------------------------------------------------


 

Agreement, no Limited Partner or Assignee shall have priority over any other
Limited Partner or Assignee either as to the return of Capital Contributions or
as to profits, losses or distributions.

 

Section 8.05.                          Adjustment Factor.  The Partnership shall
notify any Limited Partner, on request, of the then current Adjustment Factor or
any change made to the Adjustment Factor.

 

Section 8.06.                          Redemption Rights.

 

(a)                                 On or after the date specified in any
agreement to which OP Units are issued, each Limited Partner shall have the
right (subject to the terms and conditions set forth herein and in any other
such agreement, as applicable) to cause the Partnership to purchase all or a
portion of the OP Units held by such Limited Partner (such OP Units being
hereafter referred to as “Tendered Units”) in exchange for the Cash Amount (a
“Redemption”) unless the terms of such OP Units or a separate agreement entered
into between the Partnership and the holder of such OP Units provide that such
OP Units are not entitled to a right of Redemption.  The Tendering Partner shall
have no right, with respect to any OP Units so redeemed, to receive any
distributions paid on or after the Specified Redemption Date.  Any Redemption
shall be exercised pursuant to a Notice of Redemption delivered to the General
Partner by the Limited Partner who is exercising the right (the “Tendering
Partner”).  The Cash Amount shall be payable to the Tendering Partner on the
Specified Redemption Date.

 

(b)                                 Notwithstanding Section 8.06(a) above, if a
Limited Partner has delivered to the General Partner a Notice of Redemption then
the General Partner may, in its sole and absolute discretion, (subject to the
limitations on ownership and transfer of REIT Shares set forth in the Charter)
elect to assume and satisfy the Partnership’s Redemption obligation and acquire
some or all of the Tendered Units from the Tendering Partner in exchange for the
REIT Shares Amount (as of the Specified Redemption Date) and, if the General
Partner so elects, the Tendering Partner shall sell the Tendered Units to the
General Partner in exchange for the REIT Shares Amount.  In such event, the
Tendering Partner shall have no right to cause the Partnership to redeem such
Tendered Units.  The General Partner shall give such Tendering Partner written
notice of its election on or before the close of business on the fifth Business
Day after the its receipt of the Notice of Redemption.

 

(c)                                  The REIT Shares Amount, if applicable,
shall be delivered as duly authorized, validly issued, fully paid and
nonassessable REIT Shares and, if applicable, free of any pledge, lien,
encumbrance or restriction, other than those provided in the Charter or the
Bylaws of the General Partner, the Securities Act, relevant state securities or
blue sky laws and any applicable registration rights agreement with respect to
such REIT Shares entered into by the Tendering Partner.  Notwithstanding any
delay in such delivery (but subject to Section 8.06(e)), the Tendering Partner
shall be deemed the owner of such REIT Shares for all purposes, including
without limitation, rights to vote or consent, and receive dividends, as of the
Specified Redemption Date.  In addition, the REIT Shares for which the
Partnership Units might be exchanged shall also bear such restrictive legends
that the General Partner determines are appropriate to mark transfer, ownership
or other restrictions and limitations applicable to the REIT Shares.

 

(d)                                 Each Limited Partner covenants and agrees
with the General Partner that all Tendered Units shall be delivered to the
General Partner free and clear of all liens, claims and

 

47

--------------------------------------------------------------------------------


 

encumbrances whatsoever and should any such liens, claims and/or encumbrances
exist or arise with respect to such Tendered Units, the General Partner shall be
under no obligation to acquire the same.  Each Limited Partner further agrees
that, in the event any state or local property transfer tax is payable as a
result of the transfer of its Tendered Units to the General Partner (or its
designee), such Limited Partner shall assume and pay such transfer tax.

 

(e)                                  Notwithstanding the provisions of
Section 8.06(a), 8.06(b), 8.06(c) or any other provision of this Agreement, a
Limited Partner (i) shall not be entitled to effect a Redemption for cash or an
exchange for REIT Shares to the extent the ownership or right to acquire REIT
Shares pursuant to such exchange by such Partner on the Specified Redemption
Date could cause such Partner or any other Person to violate the restrictions on
ownership and transfer of REIT Shares set forth in the Charter of the General
Partner and (ii) shall have no rights under this Agreement to acquire REIT
Shares which would otherwise be prohibited under the Charter.  To the extent any
attempted Redemption or exchange for REIT Shares would be in violation of this
Section 8.06(e), it shall be null and void ab initio and such Limited Partner
shall not acquire any rights or economic interest in the cash otherwise payable
upon such Redemption or the REIT Shares otherwise issuable upon such exchange.

 

(f)                                   Notwithstanding anything herein to the
contrary (but subject to Section 8.06(e)), with respect to any Redemption or
exchange for REIT Shares pursuant to this Section 8.06:  (i) a portion of the OP
Units acquired by the General Partner pursuant thereto shall automatically, and
without further action required, be converted into and deemed to be General
Partner Interests and all other OP Units shall be deemed to be Limited Partner
Interests and held by the General Partner in its capacity as a Limited Partner
in the Partnership such that, immediately after such Redemption, the
requirements of Section 4.01(b) continue to be met; (ii) without the consent of
the General Partner, each Limited Partner may effect a Redemption only one time
in each fiscal quarter; (iii) without the consent of the General Partner, each
Limited Partner may not effect a Redemption for less than 1,000 OP Units or, if
the Limited Partner holds less than 1,000 OP Units, all of the OP Units held by
such Limited Partner; (iv) without the consent of the General Partner, each
Limited Partner may not effect a Redemption during the period after the
Partnership Record Date with respect to a distribution and before the record
date established by the General Partner for a distribution to its stockholders
of some or all of its portion of such distribution; (v) the consummation of any
Redemption or exchange for REIT Shares shall be subject to the expiration or
termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended; and (vi) each
Tendering Partner shall continue to own all OP Units subject to any Redemption
or exchange for REIT Shares, and be treated as a Limited Partner with respect to
such OP Units for all purposes of this Agreement, until such OP Units are
transferred to the General Partner and paid for or exchanged on the Specified
Redemption Date.  Until a Specified Redemption Date, the Tendering Partner shall
have no rights as a stockholder of the General Partner with respect to such
Tendering Partner’s OP Units.

 

(g)                                  In the event that the Partnership issues
additional Partnership Interests to any Additional Limited Partner pursuant to
Section 4.03, the General Partner shall make such revisions to this Section 8.06
as it determines are necessary to reflect the issuance of such additional
Partnership Interests.

 

48

--------------------------------------------------------------------------------


 

Section 8.07.                          Repurchase of the Class A Special Unit. 
If the Management Agreement is terminated under circumstances in which the
General Partner is obligated under the Management Agreement to make a
termination payment to the Manager, the Partnership shall repurchase,
concurrently with such termination, the Class A Special Unit for an amount equal
to three times the average annual amount of the Incentive Distribution paid or
payable in respect of the Class A Special Unit during the 24-month period
immediately preceding such termination, calculated as of the end of the most
recently completed fiscal quarter before the date of termination.  If the
Management Agreement is terminated under circumstances under which the General
Partner is not obligated to make a termination payment to the Manager, then the
Partnership shall repurchase the Class A Special Unit for $100.00.

 

ARTICLE IX

 

BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

Section 9.01.                          Records and Accounting.

 

(a)                                 The General Partner shall keep or cause to
be kept at the principal office of the Partnership those records and documents
required to be maintained by the Act and other books and records deemed by the
General Partner to be appropriate with respect to the Partnership’s business,
including, without limitation, all books and records necessary to provide to the
Limited Partners any information, lists and copies of documents required to be
provided pursuant to Section 8.05 or 9.03 hereof.  Any records maintained by or
on behalf of the Partnership in the regular course of its business may be kept
on, or be in the form for, magnetic tape, photographs, micrographics or any
other information storage device; provided, that the records so maintained are
convertible into clearly legible written form within a reasonable period of
time.  The books of the Partnership shall be maintained, for financial and tax
reporting purposes, on an accrual basis in accordance with generally accepted
accounting principles.

 

(b)                                 The books of the Partnership shall be
maintained, for financial reporting purposes, on an accrual basis in accordance
with generally accepted accounting principles, or on such other basis as the
General Partner determines to be necessary or appropriate.  To the extent
permitted by sound accounting practices and principles, the Partnership and the
General Partner may operate with integrated or consolidated accounting records,
operations and principles.  The Partnership also shall maintain its tax books on
the accrual basis.

 

Section 9.02.                          Partnership Year.  The Partnership Year
of the Partnership shall be the calendar year.

 

Section 9.03.                          Reports.

 

(a)                                 As soon as practicable, but in no event
later than the date on which the General Partner mails its annual report to its
stockholders, the General Partner shall cause to be mailed to each Limited
Partner an annual report, as of the close of the most recently ended Partnership
Year, containing financial statements of the Partnership, or of the General
Partner if such statements are prepared solely on a consolidated basis with the
Partnership, for such Partnership Year, presented in accordance with generally
accepted accounting principles, such

 

49

--------------------------------------------------------------------------------


 

statements to be audited by a nationally recognized firm of independent public
accountants selected by the General Partner.

 

(b)                                 If and to the extent that the General
Partner mails quarterly reports to its stockholders, as soon as practicable, but
in no event later than the date on such reports are mailed, the General Partner
shall cause to be mailed to each Limited Partner a report containing unaudited
financial statements, as of the last day of such fiscal quarter, of the
Partnership, or of the General Partner if such statements are prepared solely on
a consolidated basis with the Partnership, and such other information as may be
required by applicable law or regulations, or as the General Partner determines
to be appropriate.

 

(c)                                  The General Partner shall have satisfied
its obligations under Section 9.03(a) and 9.03(b) hereof by posting or making
available the reports required by this Section 9.03 on the website maintained
from time to time by the Partnership provided that such reports are able to be
printed or downloaded from such website.

 

(d)                                 At the request of any Limited Partner, the
General Partner shall provide access to the books, records and work paper upon
which the reports required by this Section 9.03 are based, to the extent
required by the Act.

 

ARTICLE X

 

TAX MATTERS

 

Section 10.01.                   Preparation of Tax Returns.  The General
Partner shall arrange for the preparation and timely filing of all returns with
respect to Partnership income, gains, deductions, losses and other items
required of the Partnership for federal and state income tax purposes and shall
use all reasonable effort to furnish, within 90 days of the close of each
taxable year, the tax information reasonably required by Limited Partners for
federal and state income tax reporting purposes.  The Limited Partners shall
promptly provide the General Partner with such information relating to the
Contributed Properties, including tax basis and other relevant information, as
may be reasonably requested by the General Partner from time to time.

 

Section 10.02.                   Tax Elections.  Except as otherwise provided
herein, the General Partner shall, in its sole and absolute discretion,
determine whether to make any available election pursuant to the Code,
including, but not limited to, the election under Code Section 754 and the
election to use the “recurring item” method of accounting provided under Code
Section 461(h) with respect to property taxes imposed on the Partnership’s
Properties.  The General Partner shall have the right to seek to revoke any such
election (including, without limitation, any election under Code
Sections 461(h) and 754) upon the General Partner’s determination in its sole
and absolute discretion that such revocation is in the best interests of the
Partners.

 

Section 10.03.                   Tax Matters Partner.

 

(a)                                 The General Partner shall be the “tax
matters partner” of the Partnership for federal income tax purposes.  The tax
matters partner shall receive no compensation for its services.  All third-party
costs and expenses incurred by the tax matters partner in performing its duties
as such (including legal and accounting fees and expenses) shall be borne by the
Partnership in

 

50

--------------------------------------------------------------------------------


 

addition to any reimbursement pursuant to Section 7.04 hereof.  Nothing herein
shall be construed to restrict the Partnership from engaging an accounting firm
to assist the tax matters partner in discharging its duties hereunder, so long
as the compensation paid by the Partnership for such services is reasonable.

 

(b)                                 The tax matters partner is authorized, but
not required:

 

(i)                                     to enter into any settlement with the
IRS with respect to any administrative or judicial proceedings for the
adjustment of Partnership items required to be taken into account by a Partner
for income tax purposes (such administrative proceedings being referred to as a
“tax audit” and such judicial proceedings being referred to as “judicial
review”), and in the settlement agreement the tax matters partner may expressly
state that such agreement shall bind all Partners;

 

(ii)                                  in the event that a notice of a final
administrative adjustment at the Partnership level of any item required to be
taken into account by a Partner for tax purposes (a “final adjustment”) is
mailed to the tax matters partner, to seek judicial review of such final
adjustment, including the filing of a petition for readjustment with the United
States Tax Court or the United States Claims Court, or the filing of a complaint
for refund with the District Court of the United States for the district in
which the Partnership’s principal place of business is located;

 

(iii)                               to intervene in any action brought by any
other Partner for judicial review of a final adjustment;

 

(iv)                              to file a request for an administrative
adjustment with the IRS at any time and, if any part of such request is not
allowed by the IRS, to file an appropriate pleading (petition or complaint) for
judicial review with respect to such request;

 

(v)                                 to enter into an agreement with the IRS to
extend the period for assessing any tax that is attributable to any item
required to be taken into account by a Partner for tax purposes, or an item
affected by such item; and

 

(vi)                              to take any other action on behalf of the
Partners in connection with any tax audit or judicial review proceeding to the
extent permitted by applicable law or regulations.

 

The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters partner
and the provisions relating to indemnification of the General Partner set forth
in Section 7.07 hereof shall be fully applicable to the tax matters partner in
its capacity as such.

 

(c)                                  New Audit Rules.  With respect to taxable
years beginning after December 31, 2017, in accordance with Section 6223 of the
Code, the General Partner may exercise any authority granted to the “partnership
representative” under the Code.  In particular, as “partnership representative”,
the General Partner may, in its sole discretion make any elections provided for
under the new partnership audit rules enacted under the Bipartisan Budget Act of
2015 (the “New Audit Rules”) and may, in its sole discretion, settle and/or
litigate any audit adjustments proposed by the Internal Revenue Service in any
partnership audit governed by the

 

51

--------------------------------------------------------------------------------


 

New Audit Rules.  The General Partner is hereby authorized and empowered,
without further vote or action of the Partners, to amend this Agreement as
necessary to comply with the requirements of any election under the New Audit
Rules, and shall have the authority to execute any such amendment by and on
behalf of each Partner.  The General Partner is authorized to the extent
required by applicable U.S. federal income tax law to pay any imputed
underpayment of taxes (together with interest and penalties) determined in
accordance with Section 6225 of the Code that may from time to time be required
to be made under Section 6232 of the Code.  The Partners shall cooperate with
the General Partner in minimizing the amount of any such imputed underpayment of
taxes by supplying the General Partner with such information concerning their
tax classification as the General Partner may reasonably request from time to
time.  The General Partner shall in its sole discretion allocate the amount of
any such imputed underpayment of taxes among the Partners in a manner reasonably
intended to reflect the nature of the income that is the subject of the
adjustment giving rise to such imputed underpayment and the classification of
the Partners for federal income tax purposes as corporations, individuals, or
other types of taxpayers.

 

Section 10.04.                   Withholding.  Each Limited Partner hereby
authorizes the Partnership to withhold from or pay on behalf of or with respect
to such Limited Partner any amount of federal, state, local or foreign taxes
that the General Partner determines that the Partnership is required to withhold
or pay with respect to any amount distributable or allocable to such Limited
Partner pursuant to this Agreement, including, without limitation, any taxes
required to be withheld or paid by the Partnership pursuant to Code
Sections 1441, 1442, 1445 or 1446 and Treasury Regulations thereunder.  Any
amount paid on behalf of or with respect to a Limited Partner, in excess of any
withheld amounts shall constitute a loan by the Partnership to such Limited
Partner, which loan shall be repaid by such Limited Partner within 15 days after
notice from the General Partner that such payment must be made unless (i) the
Partnership withholds such payment from a distribution that would otherwise be
made to the Limited Partner or (ii) the General Partner determines, in its sole
and absolute discretion, that such payment may be satisfied out of the Available
Cash of the Partnership that would, but for such payment, be distributed to the
Limited Partner.  Each Limited Partner hereby unconditionally and irrevocably
grants to the Partnership a security interest in such Limited Partner’s
Partnership Interest to secure such Limited Partner’s obligation to pay to the
Partnership any amounts required to be paid pursuant to this Section 10.04.  In
the event that a Limited Partner fails to pay any amounts owed to the
Partnership pursuant to this Section 10.04 when due, the General Partner may, in
its sole and absolute discretion, elect to make the payment to the Partnership
on behalf of such defaulting Limited Partner, and in such event shall be deemed
to have loaned such amount to such defaulting Limited Partner and shall succeed
to all rights and remedies of the Partnership as against such defaulting Limited
Partner (including, without limitation, the right to receive distributions). 
Any amounts payable by a Limited Partner hereunder shall bear interest at the
base rate on corporate loans at large United States money center commercial
banks, as published from time to time in The Wall Street Journal, plus four
percentage points (but not higher than the maximum lawful rate) from the date
such amount is due (i.e., 15 days after demand) until such amount is paid in
full.  Each Limited Partner shall take such actions as the Partnership or the
General Partner shall request in order to perfect or enforce the security
interest created hereunder.

 

Section 10.05.                   Organizational Expenses.  The Partnership shall
elect to amortize expenses, if any, incurred by it in organizing the Partnership
ratably over a 180-month period as provided in Code Section 709.

 

52

--------------------------------------------------------------------------------


 

ARTICLE XI

 

TRANSFERS AND WITHDRAWALS

 

Section 11.01.                   Transfer.

 

(a)                                 No part of the interest of a Partner shall
be subject to the claims of any creditor, to any spouse for alimony or support,
or to legal process, and may not be voluntarily or involuntarily alienated or
encumbered except as may be specifically provided for in this Agreement.

 

(b)                                 No Partnership Interest shall be
Transferred, in whole or in part, except in accordance with the terms and
conditions set forth in this Article XI.  Any Transfer or purported Transfer of
a Partnership Interest not made in accordance with this Article XI shall be null
and void ab initio unless consented to by the General Partner in its sole and
absolute discretion.

 

(c)                                  No Transfer of any Partnership Interest may
be made to a lender to the Partnership or any Person who is related (within the
meaning of Section 1.752-4(b) of the Regulations) to any lender to the
Partnership whose loan constitutes a Nonrecourse Liability, without the consent
of the General Partner in its sole and absolute discretion; provided, that as a
condition to such consent, the lender will be required to enter into an
arrangement with the Partnership and the General Partner to redeem or exchange
for REIT Shares any Partnership Units in which a security interest is held by
such lender concurrently with such time as such lender would be deemed to be a
partner in the Partnership for purposes of allocating liabilities to such lender
under Code Section 752.

 

Section 11.02.                   Transfer of General Partner’s Partnership
Interest.

 

(a)                                 The General Partner may not transfer any of
its Partnership Interests except in connection with (i) a transaction permitted
under Section 11.02(b), (ii) any merger (including a triangular merger),
consolidation or other combination with or into another Person following the
consummation of which the equity holders of the surviving entity are
substantially identical to the members of the General Partner, (iii) a transfer
to a Qualified REIT Subsidiary or (iv) as otherwise expressly permitted under
this Agreement, nor shall the General Partner withdraw as General Partner except
in connection with a transaction permitted under Section 11.02(b) or any merger,
consolidation, or other combination permitted under clause (ii) of this
Section 11.02(a).

 

(b)                                 The General Partner shall not, without the
Consent of a Majority in Interest of the Outside Limited Partners, engage in any
merger (including, without limitation, a triangular merger), consolidation or
other combination with or into another Person (other than any transaction
permitted by Section 11.02(a)), sale of all or substantially all of its assets
or any reclassification, recapitalization or change of outstanding REIT Shares
(other than a change in par value, or from par value to no par value, or as a
result of a subdivision or combination as described in the definition of
“Adjustment Factor”) (“Termination Transaction”), unless (i) following such
merger or other consolidation, substantially all of the assets of the surviving
entity consist of Partnership Units or (ii) in connection with which (A) all
Partners (other than the General Partner and the Class A Special Unit Holder)
who hold Partnership Units either will receive, or will have

 

53

--------------------------------------------------------------------------------


 

the right to receive, for each Partnership Unit an amount of cash, REIT Shares
or other securities having a fair market value, as determined in good faith by
the Board of Directors of the General Partner, equal to the highest amount of
consideration paid in respect of each REIT Share in the Termination Transaction;
provided, however, that, if in connection with the Termination Transaction, a
purchase, tender or exchange offer shall have been made to and accepted by the
holders of the percentage required for the approval of mergers under the
organizational documents of the General Partner, each holder of Partnership
Units shall receive, or shall have the right to receive without any right of
Consent set forth above in this Section 11.02(b), the amount of cash, REIT
Shares or other securities which such holder would have received had it
exercised the Redemption Right and received REIT Shares in exchange for its
Partnership Units immediately prior to the expiration of such purchase, tender
or exchange offer and had thereupon accepted such purchase, tender or exchange
offer, and (B) the Class A Special Unit Holder shall receive in such transaction
an amount of cash, REIT Shares or other securities having a fair market value
equal to Class A Special Unit Value.

 

(c)                                  The General Partner shall not enter into an
agreement or other arrangement providing for or facilitating the creation of a
General Partner other than the General Partner, unless the successor General
Partner executes and delivers a counterpart to this Agreement in which such
General Partner agrees to be fully bound by all of the terms and conditions
contained herein that are applicable to a General Partner.

 

Section 11.03.                   Transfer of Limited Partners’ Partnership
Interests.

 

(a)                                 No Limited Partner shall Transfer all or any
portion of its Partnership Interest to any transferee without the written
consent of the General Partner, which consent may be withheld in its sole and
absolute discretion.

 

(b)                                 Without limiting the generality of
Section 11.03(a) hereof, it is expressly understood and agreed that the General
Partner will not consent to any Transfer of all or any portion of any
Partnership Interest pursuant to Section 11.03(a) above unless such Transfer
meets each of the following conditions:

 

(i)                                     The transferee in such Transfer assumes
by operation of law or express agreement all of the obligations of the
transferor Limited Partner under this Agreement with respect to such Transferred
Partnership Interest; provided, that no such Transfer (unless made pursuant to a
statutory merger or consolidation wherein all obligations and liabilities of the
transferor Partner are assumed by a successor corporation by operation of law)
shall relieve the transferor Partner of its obligations under this Agreement
without the approval of the General Partner, in its sole and absolute
discretion.  Notwithstanding the foregoing, any transferee of any Transferred
Partnership Interest shall be subject to any and all ownership limitations
contained in the Charter that may limit or restrict such transferee’s ability to
exercise its Redemption rights, including, without limitation, the Ownership
Limit.  Any transferee, whether or not admitted as a Substituted Limited
Partner, shall take subject to the obligations of the transferor hereunder. 
Unless admitted as a Substituted Limited Partner, no transferee, whether by a
voluntary Transfer, by operation of law or otherwise, shall have any rights
hereunder, other than the rights of an Assignee as provided in Section 11.05
hereof.

 

54

--------------------------------------------------------------------------------


 

(ii)                                  Such Transfer is effective as of the first
day of a fiscal quarter of the Partnership.

 

(c)                                  If a Limited Partner is subject to
Incapacity, the executor, administrator, trustee, committee, guardian,
conservator or receiver of such Limited Partner’s estate shall have all the
rights of a Limited Partner, but not more rights than those enjoyed by other
Limited Partners, for the purpose of settling or managing the estate, and such
power as the Incapacitated Limited Partner possessed to Transfer all or any part
of its interest in the Partnership.  The Incapacity of a Limited Partner, in and
of itself, shall not dissolve or terminate the Partnership.

 

(d)                                 In connection with any proposed Transfer of
a Limited Partner Interest, the General Partner shall have the right to receive
an opinion of counsel reasonably satisfactory to it to the effect that the
proposed Transfer may be effected without registration under the Securities Act
and will not otherwise violate any federal or state securities laws or
regulations applicable to the Partnership or the Partnership Interests
Transferred.

 

(e)                                  Notwithstanding anything to the contrary in
this Section 11.03, the Class A Special Unit Holder shall have the right, at any
time, to transfer its Class A Special Unit to an Affiliate.

 

(f)                                   No Transfer by a Limited Partner of its
Partnership Interests (including any Redemption, any other acquisition of
Partnership Units by the Partnership or the General Partner) may be made to or
by any person, without the consent of the General Partner in its sole
discretion, if (i) in the opinion of legal counsel for the Partnership, there is
a significant risk that it would result in the Partnership being treated as an
association taxable as a corporation or would result in a termination of the
Partnership under Code Section 708, (ii) such Transfer would be effectuated
through an “established securities market” or a “secondary market (or the
substantial equivalent thereof)” within the meaning of Code Section 7704,
(iii) such Transfer would result in the Partnership being unable to qualify for
one or more of the “safe harbors” set forth in Regulations Section 1.7704-1 (or
such other guidance subsequently published by the IRS setting forth safe harbors
under which interests will not be treated as “readily tradable on a secondary
market (or the substantial equivalent thereof) “within the meaning of
Section 7704 of the Code) (the “Safe Harbors”) or (iv) in the opinion of legal
counsel for the Partnership, there is a risk that such transfer would adversely
affect the ability of the General Partner to continue to qualify as a REIT or
subject the General Partner to any additional taxes under Code Section 857 or
Code Section 4981.

 

Section 11.04.                   Substituted Limited Partners.

 

(a)                                 A transferee of the interest of a Limited
Partner pursuant to a Transfer consented to by the General Partner pursuant to
Section 11.03(a) may be admitted as a Substituted Limited Partner only with the
consent of the General Partner, which consent may be given or withheld by the
General Partner in its sole and absolute discretion.  The failure or refusal by
the General Partner to permit a transferee of any such interests to become a
Substituted Limited Partner shall not give rise to any cause of action against
the Partnership or the General Partner.  Subject to the foregoing, an Assignee
shall not be admitted as a Substituted Limited Partner until and unless it
furnishes to the General Partner (i) evidence of acceptance, in form and
substance satisfactory

 

55

--------------------------------------------------------------------------------


 

to the General Partner, of all the terms, conditions and applicable obligations
of this Agreement, (ii) a counterpart signature page to this Agreement executed
by such Assignee, and (iii) such other documents and instruments as may be
required or advisable, in the sole and absolute discretion of the General
Partner, to effect such Assignee’s admission as a Substituted Limited Partner.

 

(b)                                 A transferee who has been admitted as a
Substituted Limited Partner in accordance with this Article XI shall have all
the rights and powers and be subject to all the restrictions and liabilities of
a Limited Partner under this Agreement.

 

(c)                                  Upon the admission of a Substituted Limited
Partner, the General Partner shall amend Exhibit A to reflect the name, address
and number of Partnership Units of such Substituted Limited Partner and to
eliminate or adjust, if necessary, the name, address and number of Partnership
Units of the predecessor of such Substituted Limited Partner.

 

Section 11.05.                   Assignees.  If the General Partner, in its sole
and absolute discretion, does not consent to the admission of any transferee of
any Partnership Interest as a Substituted Limited Partner in connection with a
transfer permitted by the General Partner pursuant to Section 11.03(a), such
transferee shall be considered an Assignee for purposes of this Agreement.  An
Assignee shall be entitled to all the rights of an assignee of a limited
partnership interest under the Act, including the right to receive distributions
from the Partnership and the share of Net Income, Net Losses and other items of
income, gain, loss, deduction and credit of the Partnership attributable to the
Partnership Units assigned to such transferee and the rights to Transfer the
Partnership Units only in accordance with the provisions of this Article XI, but
shall not be deemed to be a holder of Partnership Units for any other purpose
under this Agreement, and shall not be entitled to effect a Consent or vote or
effect a Redemption with respect to such Partnership Units on any matter
presented to the Limited Partners for approval (such right to Consent or vote or
effect a Redemption, to the extent provided in this Agreement or under the Act,
fully remaining with the transferor Limited Partner).  In the event that any
such transferee desires to make a further assignment of any such Partnership
Units, such transferee shall be subject to all the provisions of this Article XI
to the same extent and in the same manner as any Limited Partner desiring to
make an assignment of Partnership Units.

 

Section 11.06.                   General Provisions.

 

(a)                                 No Limited Partner may withdraw from the
Partnership other than as a result of a permitted Transfer of all of such
Limited Partner’s Partnership Units in accordance with this Article XI, with
respect to which the transferee becomes a Substituted Limited Partner, or
pursuant to a redemption (or acquisition by the General Partner) of all of its
Partnership Units pursuant to a Redemption under Section 8.06 hereof and/or
pursuant to any Partnership Unit Designation.

 

(b)                                 Any Limited Partner who shall Transfer all
of its Partnership Units in a Transfer (i) consented to by the General Partner
pursuant to this Article XI where such transferee was admitted as a Substituted
Limited Partner, (ii) pursuant to the exercise of its rights to effect a
redemption of all of its Partnership Units pursuant to a Redemption under
Section 8.06 hereof and/or pursuant to any Partnership Unit Designation, or
(iii) to the General Partner, whether or not pursuant to Section 8.06(b) hereof,
shall cease to be a Limited Partner.

 

56

--------------------------------------------------------------------------------


 

(c)                                  If any Partnership Unit is Transferred in
compliance with the provisions of this Article XI, or is redeemed by the
Partnership, or acquired by the General Partner pursuant to Section 8.06 hereof,
on any day other than the first day of a Partnership Year, then Net Income, Net
Losses, each item thereof and all other items of income, gain, loss, deduction
and credit attributable to such Partnership Unit for such Partnership Year shall
be allocated to the transferor Partner or the Tendering Party, as the case may
be, and, in the case of a Transfer or assignment other than a Redemption, to the
transferee Partner, by taking into account their varying interests during the
Partnership Year in accordance with Code Section 706(d) and the corresponding
Regulations, using the “interim closing of the books” method or another
permissible method selected by the General Partner (unless the General Partner
in its sole and absolute discretion elects to adopt a daily, weekly or monthly
proration period, in which case Net Income or Net Loss shall be allocated based
upon the applicable method selected by the General Partner).  All distributions
of Available Cash attributable to such Partnership Unit with respect to which
the Partnership Record Date is before the date of such Transfer, assignment or
Redemption shall be made to the transferor Partner or the Tendering Party, as
the case may be, and, in the case of a Transfer other than a Redemption, all
distributions of Available Cash thereafter attributable to such Partnership Unit
shall be made to the transferee Partner.

 

(d)                                 In no event may any Transfer or assignment
of a Partnership Interest by any Partner (including any Redemption, any
acquisition of Partnership Units by the General Partner or any other acquisition
of Partnership Units by the Partnership) be made (i) to any person or entity who
lacks the legal right, power or capacity to own a Partnership Interest; (ii) in
violation of applicable law; (iii) of any component portion of a Partnership
Interest, such as the Capital Account, or rights to distributions, separate and
apart from all other components of a Partnership Interest; (iv) in the event
that such Transfer would cause the General Partner to cease to comply with the
REIT Requirements; (v) except with the consent of the General Partner, if such
Transfer, in the opinion of counsel to the Partnership or the General Partner,
would create a significant risk that such transfer would cause a termination of
the Partnership for federal or state income tax purposes; (vi) if such Transfer
would, in the opinion of legal counsel to the Partnership, cause the Partnership
to cease to be classified as a partnership for federal income tax purposes
(except as a result of the Redemption (or acquisition by the General Partner) of
all Partnership Units held by all Limited Partners); (vii) if such Transfer
would cause the Partnership to become, with respect to any employee benefit plan
subject to Title I of ERISA, a “party-in-interest” (as defined in ERISA
Section 3(14)) or a “disqualified person” (as defined in Code Section 4975(c));
(viii) without the consent of the General Partner, to any benefit plan investor
within the meaning of Department of Labor Regulations Section 2510.3-101(f);
(ix) if such Transfer would, in the opinion of legal counsel to the Partnership
or the General Partner, cause any portion of the assets of the Partnership to
constitute assets of any employee benefit plan pursuant to Department of Labor
Regulations Section 2510.3-101; (x) if such Transfer requires the registration
of such Partnership Interest pursuant to any applicable federal or state
securities laws; (xi) except with the consent of the General Partner, if such
transfer would be effectuated through an “established securities market” or a
“secondary market (or the substantial equivalent thereof)” within the meaning of
Code Section 7704, could cause the Partnership to become a “publicly traded
partnership” as such term is defined in Sections 469(k)(2) or 7704(b) of the
Code, or could cause the Partnership to fail one or more of the Safe Harbors;
(xii) if such Transfer causes the Partnership (as opposed to the General
Partner) to become a reporting company under the Exchange Act; or

 

57

--------------------------------------------------------------------------------


 

(xiii) if such Transfer subjects the Partnership to regulation under the
Investment Company Act of 1940, the Investment Advisors Act of 1940 or ERISA,
each as amended.

 

ARTICLE XII

 

ADMISSION OF PARTNERS

 

Section 12.01.                   Admission of Successor General Partner.  A
successor to all of the General Partner’s General Partner Interest pursuant to
Section 11.02 hereof who is proposed to be admitted as a successor General
Partner shall be admitted to the Partnership as the General Partner, effective
immediately prior to such Transfer.  Any such successor shall carry on the
business of the Partnership without dissolution.  In each case, the admission
shall be subject to the successor General Partner executing and delivering to
the Partnership an acceptance of all of the terms and conditions of this
Agreement and such other documents or instruments as may be required to effect
the admission.  Concurrently with, and as evidence of, the admission of an
Additional Limited Partner, the General Partner shall amend Exhibit A and the
books and records of the Partnership to reflect the name, address and number of
Partnership Units of such Additional Limited Partner.

 

Section 12.02.                   Admission of Additional Limited Partners.

 

(a)                                 After the Effective Date, a Person (other
than an existing Partner) who makes a Capital Contribution to the Partnership in
accordance with this Agreement shall be admitted to the Partnership as an
Additional Limited Partner only upon furnishing to the General Partner
(i) evidence of acceptance, in form and substance satisfactory to the General
Partner, of all of the terms and conditions of this Agreement, including,
without limitation, the power of attorney granted in Section 2.04 hereof, (ii) a
counterpart signature page to this Agreement executed by such Person, and
(iii) such other documents or instruments as may be required in the sole and
absolute discretion of the General Partner in order to effect such Person’s
admission as an Additional Limited Partner and the satisfaction of all the
conditions set forth in this Section 12.02.

 

(b)                                 Notwithstanding anything to the contrary in
this Section 12.02, no Person shall be admitted as an Additional Limited Partner
without the consent of the General Partner, which consent may be given or
withheld in the General Partner’s sole and absolute discretion.  The admission
of any Person as an Additional Limited Partner shall become effective on the
date upon which the name of such Person is recorded on the books and records of
the Partnership, following the consent of the General Partner to such admission.

 

(c)                                  If any Additional Limited Partner is
admitted to the Partnership on any day other than the first day of a Partnership
Year, then Net Income, Net Losses, each item thereof and all other items of
income, gain, loss, deduction and credit allocable among Partners and Assignees
for such Partnership Year shall be allocated pro rata among such Additional
Limited Partner and all other Partners and Assignees by taking into account
their varying interests during the Partnership Year in accordance with Code
Section 706(d), using the “interim closing of the books” method or another
permissible method selected by the General Partner.  Solely for purposes of
making such allocations, each of such items for the calendar month in which an
admission of any Additional Limited Partner occurs shall be allocated among all
the Partners and Assignees including such Additional Limited Partner, in
accordance with the principles described in

 

58

--------------------------------------------------------------------------------


 

Section 11.06(c) hereof.  All distributions of Available Cash with respect to
which the Partnership Record Date is before the date of such admission shall be
made solely to Partners and Assignees other than the Additional Limited Partner,
and all distributions of Available Cash thereafter shall be made to all the
Partners and Assignees including such Additional Limited Partner.

 

Section 12.03.                   Amendment of Agreement and Certificate of
Limited Partnership.  For the admission to the Partnership of any Partner, the
General Partner shall take all steps necessary and appropriate under the Act to
amend the records of the Partnership and, if necessary, to prepare as soon as
practical an amendment of this Agreement (including an amendment of Exhibit A)
and, if required by law, shall prepare and file an amendment to the Certificate
and may for this purpose exercise the power of attorney granted pursuant to
Section 2.04 hereof.

 

Section 12.04.                   Limit on Number of Partners.  Unless otherwise
permitted by the General Partner, no Person shall be admitted to the Partnership
as an Additional Limited Partner if the effect of such admission would be to
cause the Partnership to have a number of Partners that would cause the
Partnership to become a reporting company under the Exchange Act.

 

Section 12.05.                   Admission.  A Person shall be admitted to the
Partnership as a Limited Partner of the Partnership only upon strict compliance,
and not upon substantial compliance, with the requirements set forth in this
Agreement for admission to the Partnership as an Additional Limited Partner.

 

ARTICLE XIII

 

DISSOLUTION, LIQUIDATION AND TERMINATION

 

Section 13.01.                   Dissolution.  The Partnership shall not be
dissolved by the admission of Additional Limited Partners or by the admission of
a successor General Partner in accordance with the terms of this Agreement. 
Upon the withdrawal of the General Partner, any successor General Partner shall
continue the business of the Partnership without dissolution.  However, the
Partnership shall dissolve, and its affairs shall be wound up, upon the first to
occur of any of the following (each a “Liquidating Event”):

 

(a)                                 a final and nonappealable judgment is
entered by a court of competent jurisdiction ruling that the General Partner is
bankrupt or insolvent, or a final and nonappealable order for relief is entered
by a court with appropriate jurisdiction against the General Partner, in each
case under any federal or state bankruptcy or insolvency laws as now or
hereafter in effect, unless, prior to the entry of such order or judgment, a
Majority in Interest of the remaining Outside Limited Partners agree in writing,
in their sole and absolute discretion, to continue the business of the
Partnership and to the appointment, effective as of a date prior to the date of
such order or judgment, of a successor General Partner;

 

(b)                                 an election to dissolve the Partnership made
by the General Partner in its sole and absolute discretion, with or without the
Consent of a Majority in Interest of the Outside Limited Partners, including in
the event that an initial public offering of REIT Shares is not completed by the
first anniversary of August 3, 2011, taking into account market conditions at
such time;

 

59

--------------------------------------------------------------------------------


 

(c)                                  entry of a decree of judicial dissolution
of the Partnership pursuant to the provisions of the Act;

 

(d)                                 the occurrence of a Terminating Capital
Transaction;

 

(e)                                  the Redemption (or acquisition by the
General Partner) of all Partnership Units other than Partnership Units held by
the General Partner; or

 

(f)                                   the Incapacity or withdrawal of the
General Partner, unless all of the remaining Partners in their sole and absolute
discretion agree in writing to continue the business of the Partnership and to
the appointment, effective as of a date prior to the date of such Incapacity, of
a substitute General Partner.

 

Section 13.02.                   Winding Up.

 

(a)                                 Upon the occurrence of a Liquidating Event,
the Partnership shall continue solely for the purposes of winding up its affairs
in an orderly manner, liquidating its assets and satisfying the claims of its
creditors and Partners.  After the occurrence of a Liquidating Event, no Partner
shall take any action that is inconsistent with, or not necessary to or
appropriate for, the winding up of the Partnership’s business and affairs.  The
General Partner or, in the event that there is no remaining General Partner or
the General Partner has dissolved, become bankrupt within the meaning of the Act
or ceased to operate, any Person elected by a Majority in Interest of the
Outside Limited Partners (the General Partner or such other Person being
referred to herein as the “Liquidator”) shall be responsible for overseeing the
winding up and dissolution of the Partnership and shall take full account of the
Partnership’s liabilities and property, and the Partnership property shall be
liquidated as promptly as is consistent with obtaining the fair value thereof,
and the proceeds therefrom (which may, to the extent determined by the General
Partner, include shares of stock in the General Partner) shall be applied and
distributed in the following order:

 

(i)                                     First, to the satisfaction of all of the
Partnership’s Debts and liabilities to creditors other than the Partners and
their Assignees (whether by payment or the making of reasonable provision for
payment thereof);

 

(ii)                                  Second, to the satisfaction of all of the
Partnership’s Debts and liabilities to the General Partner (whether by payment
or the making of reasonable provision for payment thereof), including, but not
limited to, amounts due as reimbursements under Section 7.04 hereof;

 

(iii)                               Third, to the satisfaction of all of the
Partnership’s Debts and liabilities to the other Partners and any Assignees
(whether by payment or the making of reasonable provision for payment thereof);
and

 

(iv)                              The balance, if any, to the Partners in
accordance with Sections 5.01 and 5.02.

 

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article XIII.

 

60

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding the provisions of
Section 13.02(a) hereof that require liquidation of the assets of the
Partnership, but subject to the order of priorities set forth therein, if prior
to or upon dissolution of the Partnership the Liquidator determines that an
immediate sale of part or all of the Partnership’s assets would be impractical
or would cause undue loss to the Partners, the Liquidator may, in its sole and
absolute discretion, defer for a reasonable time the liquidation of any assets
except those necessary to satisfy liabilities of the Partnership (including to
those Partners as creditors) and/or distribute to the Partners, in lieu of cash,
as tenants in common and in accordance with the provisions of
Section 13.02(a) hereof, undivided interests in such Partnership assets as the
Liquidator deems not suitable for liquidation.  Any such distributions in kind
shall be made only if, in the good faith judgment of the Liquidator, such
distributions in kind are in the best interest of the Partners, and shall be
subject to such conditions relating to the disposition and management of such
properties as the Liquidator deems reasonable and equitable and to any
agreements governing the operation of such properties at such time.  The
Liquidator shall determine the fair market value of any property distributed in
kind using such reasonable method of valuation as it may adopt.

 

(c)                                  In the event that the Partnership is
“liquidated” within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g),
distributions shall be made pursuant to this Article XIII to the Partners and
Assignees that have positive Capital Accounts in compliance with Regulations
Section 1.704-1(b)(2)(ii)(b)(2) to the extent of, and in proportion to, positive
Capital Account balances.  If any Partner has a deficit balance in its Capital
Account (after giving effect to all contributions, distributions and allocations
for all taxable years, including the year during which such liquidation occurs)
(a “Capital Account Deficit”), such Partner shall not be required to make any
contribution to the capital of the Partnership with respect to such Capital
Account Deficit and such Capital Account Deficit shall not be considered a debt
owed to the Partnership or any other person for any purpose whatsoever.

 

(d)                                 Notwithstanding the foregoing, (i) if the
General Partner has a Capital Account Deficit, the General Partner shall
contribute to the capital of the Partnership the amount necessary to restore
such Capital Account Deficit balance to zero; and (ii) the second sentence of
Section 13.02(c) shall not apply with respect to any other Partner to the
extent, but only to the extent, that such Partner previously has agreed in
writing, with the consent of the General Partner, to undertake an express
obligation to restore all or any portion of a deficit that may exist in its
Capital Account upon a liquidation of the Partnership.

 

(e)                                  In the sole and absolute discretion of the
General Partner or the Liquidator, a pro rata portion of the distributions that
would otherwise be made to the Partners pursuant to this Article XIII may be:

 

(i)                                     distributed to a trust established for
the benefit of the General Partner and the Limited Partners for the purpose of
liquidating Partnership assets, collecting amounts owed to the Partnership, and
paying any contingent or unforeseen liabilities or obligations of the
Partnership or of the General Partner arising out of or in connection with the
Partnership and/or Partnership activities.  The assets of any such trust shall
be distributed to the General Partner and the Limited Partners, from time to
time, in the reasonable discretion of the General Partner or the Liquidator, in
the same proportions and amounts as would otherwise have been distributed to the
General Partner and the Limited Partners pursuant to this Agreement; or

 

61

--------------------------------------------------------------------------------


 

(ii)                                  withheld or escrowed to provide a
reasonable reserve for Partnership liabilities (contingent or otherwise) and to
reflect the unrealized portion of any installment obligations owed to the
Partnership, provided, that such withheld or escrowed amounts shall be
distributed to the General Partner and Limited Partners in the manner and order
of priority set forth in Section 13.02(a) hereof as soon as practicable.

 

Section 13.03.                   Deemed Distribution and Recontribution. 
Notwithstanding any other provision of this Article XIII, in the event that the
Partnership is liquidated within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g), but no Liquidating Event has occurred, the
Partnership’s Property shall not be liquidated, the Partnership’s liabilities
shall not be paid or discharged and the Partnership’s affairs shall not be wound
up.  Instead, for federal income tax purposes the Partnership shall be deemed to
have contributed all of its assets and liabilities to a new partnership in
exchange for an interest in the new partnership; and, immediately thereafter,
distributed interests in the new partnership to the Partners in accordance with
their respective Capital Accounts in liquidation of the Partnership, and the new
partnership is deemed to continue the business of the Partnership.  Nothing in
this Section 13.03 shall be deemed to have constituted any Assignee as a
Substituted Limited Partner without compliance with the provisions of
Section 11.04 hereof.

 

Section 13.04.                   Rights of Limited Partners.  Except as
otherwise provided in this Agreement, (a) each Limited Partner shall look solely
to the assets of the Partnership for the return of its Capital Contribution,
(b) no Limited Partner shall have the right or power to demand or receive
property other than cash from the Partnership, and (c) no Limited Partner (other
than any Limited Partner who holds Preferred Units, to the extent specifically
set forth herein and in the applicable Partnership Unit Designation) shall have
priority over any other Limited Partner as to the return of its Capital
Contributions, distributions or allocations.

 

Section 13.05.                   Notice of Dissolution.  In the event that a
Liquidating Event occurs or an event occurs that would, but for an election or
objection by one or more Partners pursuant to Section 13.01 hereof, result in a
dissolution of the Partnership, the General Partner shall, within 30 days
thereafter, provide written notice thereof to each of the Partners and, in the
General Partner’s sole and absolute discretion or as required by the Act, to all
other parties with whom the Partnership regularly conducts business (as
determined in the sole and absolute discretion of the General Partner), and the
General Partner may, or, if required by the Act, shall, publish notice thereof
in a newspaper of general circulation in each place in which the Partnership
regularly conducts business (as determined in the sole and absolute discretion
of the General Partner).

 

Section 13.06.                   Cancellation of Certificate of Limited
Partnership.  Upon the completion of the liquidation of the Partnership cash and
property as provided in Section 13.02 hereof, the Partnership shall be
terminated, a certificate of cancellation shall be filed with the State of
Delaware, all qualifications of the Partnership as a foreign limited partnership
or association in jurisdictions other than the State of Delaware shall be
cancelled, and such other actions as may be necessary to terminate the
Partnership shall be taken.

 

Section 13.07.                   Reasonable Time for Winding-Up.  A reasonable
time shall be allowed for the orderly winding-up of the business and affairs of
the Partnership and the liquidation of its assets pursuant to Section 13.02
hereof, in order to minimize any losses otherwise attendant upon

 

62

--------------------------------------------------------------------------------


 

such winding-up, and the provisions of this Agreement shall remain in effect
between the Partners during the period of liquidation.

 

ARTICLE XIV

 

PROCEDURES FOR ACTIONS AND CONSENTS
OF PARTNERS; AMENDMENTS; MEETINGS

 

Section 14.01.                   Procedures for Actions and Consents of
Partners.  The actions requiring consent or approval of Limited Partners
pursuant to this Agreement, including Section 7.03 hereof, or otherwise pursuant
to applicable law, are subject to the procedures set forth in this Article XIV.

 

Section 14.02.                   Amendments.  No amendment to this Agreement may
be made without the consent of the General Partner.  The General Partner may
amend this Agreement in any respect without the consent of the Limited Partners,
except where the consent of Limited Partners is otherwise required under the
other provisions of this Agreement, in which event such amendment shall be made
only with such required consent; provided that no amendment to this Agreement,
including by merger consolidation or otherwise, that would adversely affect the
rights and interests of the Class A Special Unit Holder may be made without the
prior written consent of the Class A Special Unit Holder.  The rights and
interests of the Class Special Unit Holder shall not be deemed to be adversely
affected by the issuance of Partnership Units of the Partnership as provided in
Article IV.

 

Section 14.03.                   Meetings of the Partners.

 

(a)                                 Meetings of the Partners may be called by
the General Partner and shall be called upon the receipt by the General Partner
of a written request by a Majority in Interest of the Outside Limited Partners. 
The call shall state the nature of the business to be transacted.  Notice of any
such meeting shall be given to all Partners not less than seven days nor more
than 30 days prior to the date of such meeting.  Partners may vote in person or
by proxy at such meeting.  Whenever the vote or Consent of Partners is permitted
or required under this Agreement, such vote or Consent may be given at a meeting
of Partners or may be given in accordance with the procedure prescribed in
Section 14.03(b) hereof.

 

(b)                                 Any action required or permitted to be taken
at a meeting of the Partners may be taken without a meeting if a written consent
setting forth the action so taken is signed by a majority of the Percentage
Interests of the Partners (or such other percentage as is expressly required by
this Agreement for the action in question).  Such approvals may be obtained by
the General Partner by means of written notice to the Limited Partners requiring
them to respond in the negative by a specified time, or to be deemed to have
approved of the proposed action.  Such consent may be in one instrument or in
several instruments, and shall have the same force and effect as a vote of a
majority of the Percentage Interests of the Partners (or such other percentage
as is expressly required by this Agreement).  Such consent shall be filed with
the General Partner.  An action so taken shall be deemed to have been taken at a
meeting held on the effective date so certified.

 

63

--------------------------------------------------------------------------------


 

(c)                                  Each Limited Partner may authorize any
Person or Persons to act for it by proxy on all matters in which a Limited
Partner is entitled to participate, including waiving notice of any meeting, or
voting or participating at a meeting.  Every proxy must be signed by the Limited
Partner or its attorney-in-fact.  No proxy shall be valid after the expiration
of 11 months from the date thereof unless otherwise provided in the proxy (or
there is receipt of a proxy authorizing a later date).  Every proxy shall be
revocable at the pleasure of the Limited Partner executing it, such revocation
to be effective upon the Partnership’s receipt of written notice of such
revocation from the Limited Partner executing such proxy.  The use of proxies
will be governed in the same manner as in the case of corporations organized
under the Delaware General Corporation Law (including Section 212 thereof).

 

(d)                                 Each meeting of Partners shall be conducted
by the General Partner or such other Person as the General Partner may appoint
pursuant to such rules for the conduct of the meeting as the General Partner or
such other Person deems appropriate in its sole and absolute discretion. 
Without limitation, meetings of Partners may be conducted in the same manner as
meetings of the General Partner’s stockholders and may be held at the same time
as, and as part of, the meetings of the General Partner’s stockholders.

 

(e)                                  On matters on which Limited Partners are
entitled to vote, each Limited Partner holding OP Units shall have a vote equal
to the number of OP Units held.

 

(f)                                   Except as otherwise expressly provided in
this Agreement, the Consent of Holders of Partnership Interests representing a
majority of the Partnership Interests of the Limited Partners shall control.

 

ARTICLE XV

 

GENERAL PROVISIONS

 

Section 15.01.                   Addresses and Notice.  Any notice, demand,
request or report required or permitted to be given or made to a Partner or
Assignee under this Agreement shall be in writing and shall be deemed given or
made when delivered in person or when sent by first class United States mail or
by other means of written communication (including by telecopy, facsimile, or
commercial courier service) to the Partner or Assignee at the address set forth
in Exhibit A or such other address of which the Partner shall notify the General
Partner in writing.

 

Section 15.02.                   Titles and Captions.  All article or section
titles or captions in this Agreement are for convenience only.  They shall not
be deemed part of this Agreement and in no way define, limit, extend or describe
the scope or intent of any provisions hereof.  Except as specifically provided
otherwise, references to “Articles” or “Sections” are to Articles and Sections
of this Agreement.

 

Section 15.03.                   Pronouns and Plurals.  Whenever the context may
require, any pronouns used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns, pronouns
and verbs shall include the plural and vice versa.

 

64

--------------------------------------------------------------------------------


 

Section 15.04.                   Further Action.  The parties shall execute and
deliver all documents, provide all information and take or refrain from taking
action as may be necessary or appropriate to achieve the purposes of this
Agreement.

 

Section 15.05.                   Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives and permitted
assigns.

 

Section 15.06.                   Waiver.

 

(a)                                 No failure by any party to insist upon the
strict performance of any covenant, duty, agreement or condition of this
Agreement or to exercise any right or remedy consequent upon a breach thereof
shall constitute waiver of any such breach or any other covenant, duty,
agreement or condition.

 

(b)                                 The restrictions, conditions and other
limitations on the rights and benefits of the Limited Partners contained in this
Agreement, and the duties, covenants and other requirements of performance or
notice by the Limited Partners, are for the benefit of the Partnership and,
except for an obligation to pay money to the Partnership, may be waived or
relinquished by the General Partner, in its sole and absolute discretion, on
behalf of the Partnership in one or more instances from time to time and at any
time.

 

Section 15.07.                   Counterparts.  This Agreement may be executed
in counterparts, all of which together shall constitute one agreement binding on
all the parties hereto, notwithstanding that all such parties are not
signatories to the original or the same counterpart.  Each party shall become
bound by this Agreement immediately upon affixing its signature hereto.

 

Section 15.08.                   Applicable Law.  This Agreement shall be
construed and enforced in accordance with and governed by the laws of the State
of Delaware, without regard to the principles of conflicts of law.  In the event
of a conflict between any provision of this Agreement and any non-mandatory
provision of the Act, the provisions of this Agreement shall control and take
precedence.

 

Section 15.09.                   Entire Agreement.  This Agreement contains all
of the understandings and agreements between and among the Partners with respect
to the subject matter of this Agreement and the rights, interests and
obligations of the Partners with respect to the Partnership.

 

Section 15.10.                   Invalidity of Provisions.  If any provision of
this Agreement is or becomes invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby.

 

Section 15.11.                   Limitation to Preserve REIT Qualification. 
Notwithstanding anything else in this Agreement, to the extent that the amount
paid, credited, distributed or reimbursed by the Partnership to the General
Partner or its officers, directors, members, employees or agents, whether as a
reimbursement, fee, expense or indemnity (a “REIT Payment”), would constitute
gross income to the General Partner for purposes of Code Section 856(c)(2) or
Code Section 856(c)(3), then, notwithstanding any other provision of this
Agreement, the amount of such REIT Payments, as selected by the General Partner
in its discretion from among items of

 

65

--------------------------------------------------------------------------------


 

potential distribution, reimbursement, fees, expenses and indemnities, shall be
reduced for any Partnership Year so that the REIT Payments, as so reduced, for
or with respect to the General Partner, shall not exceed the lesser of:

 

(i)                                     an amount equal to the excess, if any,
of (a) 4.9% of the General Partner’s total gross income (but excluding the
amount of any REIT Payments) for the Partnership Year that is described in
subsections (A) through (H) of Code Section 856(c)(2) over (b) the amount of
gross income (within the meaning of Code Section 856(c)(2)) derived by the
General Partner from sources other than those described in
subsections (A) through (H) of Code Section 856(c)(2) (but not including the
amount of any REIT Payments); or

 

(ii)                                  an amount equal to the excess, if any, of
(a) 24% of the General Partner’s total gross income (but excluding the amount of
any REIT Payments) for the Partnership Year that is described in
subsections (A) through (I) of Code Section 856(c)(3) over (b) the amount of
gross income (within the meaning of Code Section 856(c)(3)) derived by the
General Partner from sources other than those described in
subsections (A) through (I) of Code Section 856(c)(3) (but not including the
amount of any REIT Payments); provided, however, that REIT Payments in excess of
the amounts set forth in clauses (i) and (ii) above may be made if the General
Partner, as a condition precedent, obtains an opinion of tax counsel that the
receipt of such excess amounts shall not adversely affect the General Partner’s
ability to qualify as a REIT.  To the extent that REIT Payments may not be made
in a Partnership Year as a consequence of the limitations set forth in this
Section 15.11, such REIT Payments shall carry over and shall be treated as
arising in the following Partnership Year.  The purpose of the limitations
contained in this Section 15.11 is to prevent the General Partner from failing
to qualify as a REIT under the Code by reason of the General Partner’s share of
items, including distributions, reimbursements, fees, expenses or indemnities,
receivable directly or indirectly from the Partnership, and this Section 15.11
shall be interpreted and applied to effectuate such purpose.

 

Section 15.12.                   No Partition.  No Partner nor any
successor-in-interest to a Partner shall have the right while this Agreement
remains in effect to have any property of the Partnership partitioned, or to
file a complaint or institute any proceeding at law or in equity to have such
property of the Partnership partitioned, and each Partner, on behalf of itself
and its successors and assigns hereby waives any such right.  It is the
intention of the Partners that the rights of the parties hereto and their
successors-in-interest to Partnership property, as among themselves, shall be
governed by the terms of this Agreement, and that the rights of the Partners and
their successors-in-interest shall be subject to the limitations and
restrictions as set forth in this Agreement.

 

Section 15.13.                   No Third-Party Rights Created Hereby.  The
provisions of this Agreement are solely for the purpose of defining the
interests of the Partners, inter se; and no other person, firm or entity (i.e.,
a party who is not a signatory hereto or a permitted successor to such signatory
hereto) shall have any right, power, title or interest by way of subrogation or
otherwise, in and to the rights, powers, title and provisions of this
Agreement.  No creditor or other third party having dealings with the
Partnership (other than as expressly set forth herein with respect to
Indemnitees) shall have the right to enforce the right or obligation of any
Partner to make Capital Contributions or loans to the Partnership or to pursue
any other right or remedy hereunder or at law or in equity.  None of the rights
or obligations of the Partners herein set forth to make Capital Contributions or
loans to the Partnership shall be deemed an asset of the Partnership for any

 

66

--------------------------------------------------------------------------------


 

purpose by any creditor or other third party, nor may any such rights or
obligations be sold, transferred or assigned by the Partnership or pledged or
encumbered by the Partnership to secure any debt or other obligation of the
Partnership or any of the Partners.

 

Section 15.14.                   No Rights as Members of the General Partner. 
Nothing contained in this Agreement shall be construed as conferring upon the
Holders of Partnership Units any rights whatsoever as members of the General
Partner, including without limitation any right to receive dividends or other
distributions made to members of the General Partner, or to vote or to consent
or receive notice as stockholders in respect of any meeting of stockholders for
the election of directors of the General Partner or any other matter.

 

Section 15.15.                   Creditors.  Other than as expressly set forth
herein with respect to Indemnitees, none of the provisions of this Agreement
shall be for the benefit of, or shall be enforceable by, any creditor of the
Partnership.

 

[signature page follows]

 

67

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amended and Restated Agreement of Limited Partnership
has been executed as of the date first written above.

 

 

GENERAL PARTNER:

 

 

 

READY CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Frederick C. Herbst

 

 

Name:

Frederick C. Herbst

 

 

Title:

Authorized Person

 

[Signature Page to OP Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

PARTNERS AND PARTNERSHIP UNITS

 

As of September 26, 2018

 

Name and Address of Partners

 

Partnership Units
(Type and Amount)

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NOTICE OF REDEMPTION

 

To:                             Ready Capital Corporation
1140 Avenue of the Americas, 7th Floor
New York, New York 10036

 

The undersigned Limited Partner or Assignee hereby irrevocably tenders for
Redemption OP Units in Sutherland Partners, L.P. in accordance with the terms of
the Amended and Restated Agreement of Limited Partnership of Sutherland
Partners, L.P., dated as of October 31, 2016 (the “Agreement”), and the
Redemption rights referred to therein.  The undersigned Limited Partner or
Assignee:

 

(a)                                 undertakes (i) to surrender such OP Units
and any certificate therefor at the closing of the Redemption and (ii) to
furnish to the General Partner, prior to the Specified Redemption Date, the
documentation, instruments and information required under Section 8.06(g) of the
Agreement;

 

(b)                                 directs that the certified check
representing the Cash Amount, or the REIT Shares Amount, as applicable,
deliverable upon the closing of such Redemption be delivered to the address
specified below;

 

(c)                                  represents, warrants, certifies and agrees
that:

 

(i)                                     the undersigned Limited Partner or
Assignee is a Qualifying Party,

 

(ii)                                  the undersigned Limited Partner or
Assignee has, and at the closing of the Redemption will have, good, marketable
and unencumbered title to such OP Units, free and clear of the rights or
interests of any other person or entity,

 

(iii)                               the undersigned Limited Partner or Assignee
has, and at the closing of the Redemption will have, the full right, power and
authority to tender and surrender such Partnership Units as provided herein, and

 

(iv)                              the undersigned Limited Partner or Assignee
has obtained the consent or approval of all persons and entities, if any, having
the right to consent to or approve such tender and surrender; and

 

(d)                                 acknowledges that he will continue to own
such OP Units until and unless either (1) such OP Units are acquired by the
General Partner pursuant to Section 8.06(b) of the Agreement or (2) such
redemption transaction closes.

 

B-1

--------------------------------------------------------------------------------


 

All capitalized terms used herein and not otherwise defined shall have the same
meaning ascribed to them respectively in the Agreement.

 

Dated:

 

 

 

 

 

 

Name of Limited Partner or Assignee:

 

 

 

 

 

 

 

 

 

(Signature of Limited Partner or Assignee)

 

 

 

(Street Address)

 

 

 

 

 

 

 

(City) (State) (Zip Code)

 

 

 

Signature Medallion Guaranteed by:

 

 

 

 

 

 

Issue Check Payable/REIT Shares to:

 

Name:

 

Please insert social security or identifying number:

 

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

CLASS A SPECIAL UNIT VALUE

 

The value of the consideration to be paid to the holders of the Class A Special
Unit in a Terminating Transaction under the circumstances contemplated by
Section 11.02(b) shall equal the “Class A Special Unit Value” which means the
fair market value of the Class A Special Unit as determined in accordance with
the following valuation procedures:

 

The holders of a majority in interest of the Class A Special Units and a special
committee of independent directors of the board of directors of the Company
shall first attempt to negotiate in good faith to determine the Class A Unit
Special Value.

 

In the event that such holders and the special committee are unable to agree on
such value, such holders shall select an independent nationally recognized
valuation expert, and the special committee shall select an independent
nationally recognized valuation expert.  Those two independent valuation experts
would then select a third nationally recognized independent valuation expert. 
All three independent valuation experts would provide their view of the Class A
Unit Special Value.  The amount of the Class A Unit Special Value will then be
the average of the two experts’ values that are closest to each other.

 

The special committee shall have the discretion to establish additional
procedures providing for reasonable time periods allowed for negotiations and
for the independent valuation experts to report on their views of the Class A
Unit Special Value.  Any such procedures shall be provided in writing to the
holders of the Class A Special Units.

 

The holders of a majority in interest of the Class A Special Units shall have
the discretion to appoint one or more representatives to act for such holders in
the negotiations and in the selection of an independent valuation expert.

 

C-1

--------------------------------------------------------------------------------